Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 1 of 60

Commonwealth of Massachusetts

BRISTOL, ss. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO.

 

 

, PLAINTIFF(S),
Vv,
| DEFENDANT(S)
SUMMONS
THIS SUMMONS IS DIRECTED TO _ (Defendant's name)

 

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the Plaintiff's Complaint
filed against you is attached to this summons and the original complaint has been filed in the Court.
YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1. You must respond to this Jawsuit in writing within 20 days. If you do not respond,-the court may decide the
case against you and award the Plaintiff everything asked for in the complaint. You will also lose the opportunity
-to tell your side of the story. You must respond to this lawsuit in writing even if you expect to resolve this matter
with the Plaintiff. Lf you need more time to respond, you may request an extension of time in writing from

the Court.
2. How to Respond. To respond to this Jawsuit, you must file a written response with the court and mail a copy to
Plaintiff’s Attorney (or the Plaintiff, :f unrepresented). You can do this by:
a. Filing your signed original response with the Clerk’s Office for Civil Business, Court,

(address), by mail or in person, AND
b. Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following address:

 

 

3. What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer must
state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint. Some defenses,
called affirmative defenses, must be stated in your Answer or you may lose your right to use them in court. If
you have any claims against the Plaintiff (referred to as counterclaims) that are based on the same facts or
transaction described in the Complaint, then you must include those claims in your Answer. Otherwise, you may
lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case heard by a
jury, you must specifically request a jury trial in your Answer or in a written demand for a jury trial that you
must send to the other side and file with the court no more than 10 days after sending your Answer. You can also
respond to a Complaint by filing a “Motion to Dismiss,” if you believe that the complaint is legally invalid or
legally insufficient. A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under
Mass. R. Civ. P. 12. If you are filing a Motion to Dismiss, you must also comply with the filing procedures for
“Civil Motions” described in the rules of the Court in which the complaint was filed, available at
www.mass. gov.courts/case-lepal-res/rulesofcourt.
Case 1:20-cv-10162-LTS Document 1-1

Filed 01/27/20 Page 2 of 60

 

DOCKET NUMBER

CIVIL TRACKING ORDER
(STANDING ORDER 1- 88) 1973CV01162

 

Trial Court of Massachusetts
The Superior Court ti

 

CASE NAME:
Woods, Scott et al vs. Tesla

Marc J. Santos, Clerk of Court
Bristol County

 

TO: Tesla
3500 Dear Creek Road
Palo Alto, CA 94301

COURT NAME & ADDRESS
Bristol County Superior Court - Taunton
9 Court Street, Rm 13
Taunton, MA 02780

 

 

TRACKING ORDER -F - Fast Track

You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION

DEADLINE

 

     

SERVED BY FILED BY

  

HEARD BY

  

 

Service of process made and return filed with the Court

 
   

03/10/2020

 

Response to the complaint filed (also see MRCP 12)

  

04/09/2020

 

All motions under MRCP 12, 19, and 20

   

04/09/2020 05/11/2020 06/08/2020

   

 

All motions under MRCP 15

    
 

04/09/2020 05/11/2020 06/08/2020

  

 

depositions completed

All discovery requests and depositions served and non-expert

10/06/2020

 

 

All motions under MRCP 56

 
  

    

11/05/2020 12/07/2020

 

 

 

Final pre-trial conference held and/or firm trial date set

 
   

04/05/2021

 

Case shall be resolved and judgment shall issue by

 

 
 

2/10/2021

  

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

12/11/2019 Garrett Fregault

PHONE

 

 

Dala/Tima Printed: 12-41-2019 140713

SCVOZE\ O2019

 
ROBERT M SILVERMAN”

CRAIG THOR KIMMEL ~
ANGELA RK TROCCO
AMY L BENNECOFF GINSHURG #5"
PC,

Member, PA Bar
"Alenther, NU Bar
“Memaer, DE Bar
Menther, NY Bar

“Alember, MA Bar
° Menrber, MD Bar
* Member, OH Har

Menrher, NH Bat
“Menther, CT Bew
* Member, TN Bar

* Mensher, WV Bar

"Member, BC Bar
Member, CA Bar
* Member, HY Bar
* Member FL Bar
" Menher, AZ Bar
‘Member, FX Bar
‘Member, WV" Hew

Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 3 of 60

 

IACOUELINE © HERRITT 707
ROBERT A RAPKIN

 

 

W CHRISTOPHER ComMPONOVa™ !
JASON |. GRESHES +°-
CHAD P ROMAN’ ‘

 

~ JOSEPH C HUEFFEL *
1 -800-LEMON LAW STEPHEN D, SILVERMAN,
wivw. lemonlaw.com LAWN BACHMAN

CORPORATE HEADQUARTERS
30 E. Butler Pike
Ambler, PA 19002
P (215) 540-8888
F (215) 540-8817
WESTERN PA OFFICE, [00 Ross Street, Suite 330, Pittsburgh, PA 15219, P (412) 566-1001, F (412) 566-1005
NEW JERSEY OFFICE, Executive Quarters, 1930 E Marlton Pike, Suite Q29, Cherry Hill, NJ. 08003, P (856) 751-4152, F (856) 216-7344
DELAWARE OFFICE, 501 Silverside Road, Suite 118, Wilmington, DE 19809, P (102) 791-9373, F (302) 791-9476
NEW YORK OFFICE, 1001 Avenue of the Americas, Hlth Floor, New York, NY 10018, P (212) 719-7543, F (877) 617-2515
BUFFALO, NY OFFICE, [207 Delaware Avenue, Suite 440, Buffalo, NY 14209, P (716) 332-6112, F (800) 863-1689
CALIFORNIA OFFICE, 388 Market Street, Suite [300, San Francisco, CA 94111, P (415) 947-7927, F (215) $40-8817
OHIO OFFICE, 4031 Colonel Glenn Highway, Beavercreck, OH 45431, P (937) 306-7220, F (215) 540-8817
BUCKS COUNTY OFFICE, Box400, 400 South Main Street, Ist Floor, New Hope, PA 18938, P (267) 468-7669 F (215) 540-8817
PLEASE REMIT ALL CORRESPONDENCE TO THE AMBLER OFFICE

December 10, 2019
Bristol County Superior Court
9 Court Street
Taunton, MA 02780

Re: Scott Woods V. Tesla
Dear Sir/Madam: °
Enclosed herewith please find the following documents for filing:
1. Civil Action Cover Sheet
2. Complaint

3. Filing Fee

Should you have any questions relative to this letter and/or its enclosure, please do not
hesitate to contact me directly at 215-540-8888.

i

 

JCH/pb
Enclosure
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 4 of 60

 

 

 

 

 

 

 

DOCKET NUMBER Trial Court of Massachusetts Aan ae
CIVIL ACTION COVER SHEET The Superior Court Oli le
JAN ACV ON LAC
PLAINTIFF(S}: Scott Woods COUNTY
ADDRESS: 77 Briget Way Bristol (-|
Attleboro, MA 02703 DEFENDANT(S): Tesla

 

 

 

ATTORNEY: Jacqueline C, Herritt

 

ADDRESS: 30 East Butler Pike ADDRESS:

 

 

oN,
Ambler, PA 19002 ee) ERI \\ ORO >
moter, Het y*h ee ie i ioe ies avis y-

ee Ta Pe

mee

 

 

 

 

 

BBO: 625081
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO, TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
AQ2 Contracts F Yes [] No
*If "Other" please describe:
Is there a claim under G.L. c. 933A? Is this_a class action under Mass. R. Civ, P. 23?
YES {_] NO [_] Yes NO

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages,
For this form, disregard double or treble damage claims: indicate single damages only.

TORT CLAIM

(attach additional sheets as necessary)

A. Documented medical expenses to date:
1. Total hospital Expenses oo... sssasenesseesssseevesstescanssucsssssvsoeestsavassesssatsastesecarsescececeegesetervese steneaceunensensesaseasesetsnecueeensrs
2. Total doctor expenses .......
3. Total chiropractic expenses .....
4. Total physical therapy expenses

 
  
   
 
 

 

 

B. Documented lost wages and compensation to date ...css.sscssesssesecssssssesesssssssseessnsuscisensssssescsesguctusesessssssasssiesssarsisssssisavessasicesccsscsesucsesestsesee
C, Documented property damages to date occ cc cescscssecsssecee
D. Reasonably anticipated future medical and hospital expenses .
E. Reasonably anticipated lost wages ........cceececeereee .
F. Other documented items of damages (describe below) o.oo... sccccsssssnnscsssessssseensssusnesscssvsguessssssuranssssssssavetaestsstetsesisseestsseseeccccstnece.,

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

TOTAL (A-F}:$

CONTRACT CLAIMS

(attach additional sheets as necessary)
| This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detailed description of claim(s):
TOTAL: $

Signature of Attorney/ Unrepresented Plaintiff: X Date:

 

RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

 

CERTIFICATION PURSUANT TO SJC RULE 1:18

| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 4:18) requiring that | provide clients with information about court-connected C dispute resolution services and discuss with them the
advantages and disadvantages a

 

 

 

various methods of YT dispute @ [o>
Signature of Attorney of Record: i Date: is oO j 4
/ , t

or
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 5 of 60

CIVIL ACTION COVER SHEET INSTRUCTIONS
SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

 

AC Actions Involving the State/Municipality * ER Equitable Remedies RP Real Property
AA1 Contract Action involving Cammanweaith, DO1 Specific Performance of a Contract (A) C01 Land Taking (F)
Municipality, MBTA, etc, (A) 002 Reach and Apply (F) C02 Zoning Appeal, G.L.c. 40A (F)
AQ1 Tartious Action involving Commonwealth, 003 Injunction (F) COQ3 Dispute Concerning Titie (F)
Municipality, MBTA, etc. (A) D04 Reform/ Cancel instrument (F} C04 Foreclasure of a Martgage {X)
AC1 Real Property Action involving D05 Equitable Replevin (F) C05 Condominium Lien & Charges (X)
Commonwealth, Municipality, MBTA etc. (A) DOG Contribution or indemnification (F) C99 Other Reaf Property Action (F)
AD1 Equity Action involving Commonwealth, DO7 Imposition of a Trust (A)
Municipality, MATA, etc. (A) 008 Minority Snareholder's Suit (A} MC Miscollanegus Civil Actions
AE1 Administrative Action involving DQ9 Interference in Contractual Relationship (F}
Commonweaith, Municipality, MBTA, etc, (A) D10 Accounting (A) E18 Foreign Discovery Proceeding (X}
D141 Enforcement of Restrictive Covenant (F) E97 Prisoner Habeas Corpus (X}
CN ContractiBusiness Cases 012 Dissolution of a Partnership (F) E22 Lattery Assignment, G.L, ¢, 10, § 28 (X)
013 Declaratory Judgment, G.L, c, 231A (A}
AQ1 Services, Labor, and Materials (F) 014 Dissolution of a Corporation (F) AB Abuse/Harassment Prevention
A02 Goods Sold and Delivered (F) D98 Other Equity Action (F)
A03 Cammercial Paper (F) E15 Abuse Preventian Patition, G.L. c. 2094 (X}
A04 Employment Contract ; (F} PA Civil Actions Involving incarcerated Party t E21 Protection from Harassment, G.L. ¢. 258E(X)
A05 Consumer Revalving Credit-mace.sa1 (F)
AQ6 Insurance Contract (F) we A AA Administrative Civil Actions.
A08 Sale or Lease of Real Estate (F) PA1 Contract Action involving an
A12 Construction Dispute (A) PBI rearoerated Party vi (A) E02 Appeal from Administrative Agency,
A14 Interpieader (F) ortious Action invalving an GL... 30A (x)
BA1 Governance, Conduct, Internal Pot paarcerated Party Wi (A) E03 Certiorari Action, G.L, c. 249, § 4 (%)
Affairs of Entities (A) eal Property Action involving an £05 Confirmation of Arbitration Awards (X)
BA3 Liability of Shareholders, Directors, PD1 Hall, hater iarcin an ) £06 Mass Antitrust Act, G.L.c. 93, § 9 (A)
Officers, Partners, etc. (A) near ated Part g () £07 Mass Antitrust Act, G.L.c, 93, § 8 (%)
BB1 Shareholder Derivative (A} PEt Administrative Action involving an E08 Appointment of a Receiver (X)
BB2 Securities Transactions {A) = £09 Construction Surety Bond, G.L. c. 149,
BC1 Mergers, Consolidations, Sales af Incarcerated Party (F) §§ 29, 29A (A)
Assets, issuance of Debt, Equity, etc, (A) E10 Summary Process Appeal (X)}
BD1 Intellectual Property (A) TR Torts E11 Worker's Compensation (X)
8D2 Proprietary Information or Trade . . E16 Auto Surcharge Appeal x
Secrets (A) 803 Motor Vehicle Negligence - Personal E17 Civil Rights Aci, G.L.c.12, § 11H iN
BG1 Financial Inslitutions/Funds (A) god Othe Nee Damage (F) E24 Appeal from District Court
BHI Violation of Antitrust or Trade inj Ire se Damage f Commitment, G.L. ¢,123, § 9(b) (x)
Regulation Laws (A} Bos Pi a, ty bi g m E25 Pleural Registry (Asbestos cases)
A99 Other Contract/Business Action - Specify (F) 9 Products Liability (A) E94 Forfeiture, G.L: ¢. 265, § 36 (x)
> . 806 Malpractice - Medical (A) E95 Forfeiture, G.L. c. 94C, § 47 (F)
BO7 Malpractice - Other ; (A) E99 Other Administrative Action (X)
* Choose this case type if ANY party is the B08 Wrongful Death - Non-medical (A) 201 Medical Malpractice - Tribunal only
Commonwealth, a municipality, the MBTA, or any B15 Defamation (A) G.L_c. 231, § 608 (F)
other governmental entity UNLESS your case Is a B19 Asbestos (A} 702 Appeal Bond Denial (X)
case type listed under Administrative Civil Actions B20 Personal Injury - Slip & Fall (F)
AA), B21 Environmental (F}
A) B22 Employment Discrimination (F) 80 Sox Offender Review
¢ Choose this case type if ANY party is an BE1 Fraud, Business Torts, etc. (A) E12 SDP Commitment, G.L.6.123A,§12 (xX)
incarcerated party, UNLESS yaur case is a case 899 Other Tortious Action (F) E14 SDP Petition. GL. c. 123A § 3(b) )
type listed under Administrative Civil Actions (AA) a ‘
or is a Prisoner Habeas Corpus case (E97). RP Summary Process (Real Property) RG Restricted Civil Actions
S01 Summary Process - Residential (x) E19 Sex Offender Registry, G.L.c. 6, § 178M (x)
$02 Summary Process - Commerciall E27 Minor Seeking Consent, G.L. c.142, § 12S(X)
Non-residential (F)

TRANSFER YOUR SELECTION TO THE FACE SHEET

 

EXAMPLE:

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
YES [-] No

BQ3 Motor Vehicle Negligence-Personal Injury F

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212,§ 3A

DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action caver sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
Statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the Statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/ner answer a statement Specifying the potential damages which may result if the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
MAY RESULT IN DISMISSAL OF THIS ACTION.
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 6 of 60

COMMONWEALTH OF MASSACHUSETTS
BRISTOL SUPERIOR COURT
CIVIL ACTION # {QT ACNOWGS

 

 

)
Scott Woods and ) GB)
Shihyun Woods ) Ke. Ls
Plaintiff, ) CHE ae |
)
Vv. ) COMPLAINT
)
Tesla )
)
Defendant. )
)

 

PARTIES

1. Plaintiffs, Scott Woods and Shihyun Woods, are adult individual citizens and legal residents
of Attleboro, MA 02703, in Bristol County.

2. Defendant Tesla (“Tesla”) is a corporation with a principal place of business in 3500 Dear
Creek Road Palo Alto, CA. Tesla is the tmanufacturet of Tesla brand vehicles, and also provides
maintenance and repair services to those vehicles through its many authorized dealerships and

agents located throughout the United States, including the Commonwealth of Massachusetts,

JURISDICTION

3. This Court has jurisdiction over Tesla putsuant to M.G.L. ch. 223A § 3(a).

4. Tesla opetates retail motor vehicle stores and setvice facilities in the Commonwealth of
Massachusetts, and therefore venue is proper.

5. Further, Tesla has voluntarily appeared in Massachusetts, and has affirmatively solicited
business from Massachusetts consumers, in addition to directly conducting business with

Massachusetts citizens.
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 7 of 60

6. Venue is also proper because a substantial part of the events giving rise to this action

occurred within Massachusetts.

FACTS

7. On or about June 19, 2018 Plaintiff's purchased a new 2017 Tesla Model S from Tesla,
bearing the Vchicle Identification Number SYJSAIE2XHF204291 (the “Vehicle’).

8. The Vehicle was manufactured by Defendant Tesla and is now registered in the
Commonwealth of Massachusetts.

9. Tesla Motors Massachusetts, Inc. is a Massachusetts corporation with a principal place of
business at 1245 Worchester Street, Natick, MA 01760. Tesla sells Tesla brand vehicles to the
general public, and is an authorized agent of Tesla ia the Commonwealth of Massachusetts.

10. The contact price of the Vehicle, including registration charges, document fees, and sales
tax, but excluding cettain other finance and collateral charges not specified, totaled more than
$114,250.00. A true and correct copy of the sales contract, odometer disclosure statement, and
registration is attached heteto, made a part hereof, and marked Exhibit “A.“

11. In consideration for the purchase of the Vehicle, Defendant issued to Plaintiffs several
watranties, guarantees, affirmations and undertakings with respect to the reliability and workmanship
of the Vehicle, and the temedial action that Defendant would undettake in the event that the
Vehicle failed to meet the promised specifications.

12. The above-referenced watranties, guarantecs, affirmations and undertakings were patt of the
basis of the bargain between Defendant and Plaintiffs.

13. The bargain between the parties included an express 4 year/50,000 mile basic warranty, as
well as other guarantees, affirmations and undertakings as stated in Defendant’s warranty materials

and ownet’s manual.

 
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 8 of 60

14. However, as a result of Defendant’s ineffective repair attempts, the Vehicle has been
impaired and is unable to be operated for all of its intended utilities.

15, Plaintiffs may have resorted to Defendant’s informal dispute scttlement procedure.

16. However, Plaintiffs aver that the Federal Trade Commission (FTC) has determined that no
automobile manufacturer complies with 16 CFR 703. See Fed. Reg. 15636, Vol. 62, No. 63 (Apr. 2,
1997).

17. Within the warranty period, Plaintiffs complained to Defendant, either directly or through its
agents, on at least three occasions, about defects ot non-conformities in the Vehicle, including but
not limited to: doors; rear seats; key fob; head lights; turn signals; column control module and
inoperable blue tooth. True and correct copies of all invoices in Plaintiff's possession are attached
hereto, made a part hereof, and marked Exhibit “B”

18. Plaintiffs aver that the Vehicle has been subject to additional repair attempts for defects and
conditions that Defendant’s warranty dealer failed to document |

19. Plaintiffs aver that Defendant’s wartanty dealer failed to provide to Plaintiff with all warranty
repair receipts that were generated, or should have been generated, in conjunction with repairs or
repair attempts on the Vehicle.

20. Plaintiffs aver that Defendant’s warranty dealer did not provide to Plaintiff, or otherwise
maintain, technicians’ notes of diagnostic procedures and repaits, in addition to Technical Setvice
Bulletins issued by Defendant relative to the Vehicle’s make and model.

21. On or about November 5, 2019, Plaintiff and/or Plaintiff's counsel informed Defendant
that Plaintiffs no longer wished to keep the Vehicle, and demanded that a substitution of collateral

ot reputchase of the Vehicle occur, in accordance with the Massachusetts New Cat Lemon Law.
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 9 of 60

Count I
Violation of M.G.L. ch. 90 §¢ JIN'4

22. Plaintiff restates and reavers each and every allegation contained above, as if fully stated
herein.

23. Defendant, through its authorized repair agent(s), made three or mote tepair attempts to
address the same general defect in the Vehicle without success.

24. Defendant through its authorized repair agent(s) kept the Vehicle out of service for repair
fot 15 business days or more during the fitst year or 15,000 miles.

25. Defendant failed to provide Plaintiff with accurate warranty receipts of each and every repair
attempted on the Vehicle.

26. Plaintiff noticed Defendant the intention to return the Vehicle for a repurchase or
replacement.

_27. Defendant sold Plaintiff a defective vehicle that has never met the original purpose of

“dependable, reliable and safe transportation,” and has hindered Plaintiff with consistent
malfunctions and impairments of use.

28. Due to Defendant’s violation(s) of M.G.L. ch. 90 § 7N%, Plaintiff has incurred damage.

Count IT

Violation of the Magnuson Moss Warranty Improvement Act

29. Plaintiff restates and reavers cach and every allegation contained above, as if fully stated
herein.

30. Plaintiff is a 'consumer' as defined by 15 U.S.C. §2301(3).

31. Defendant is a ‘supplier’, ‘warrantor’, and ‘service contractor’ as defined by 15 U.S.C. § 2301
(4), (5) and (8).

32. The Vehicle is a ‘consumer product’ as defined by 15 U.S.C. § 2301(1).
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 10 of 60

33. The Magnuson Moss Warranty Improvement Act (the “Act”) binds Defendant to all
watranties implied by state law, in addition to those provided for in private transaction. Said
Warranties are imposed on all transactions in the state in which a vehicle is delivered.

34. Plaintiff avers that the provisions of the Act implicate and enhance all rights and remedies
available under the Massachusetts UCC, as codified at M.G.L. ch. 106.

35. A violation of the Massachusetts UCC within a consumer transaction also constitutes a
violation of the Act, and entitles a prevailing consumer under 15 U.S.C. § 2310(d)(2) to damages and
attorney fees.

36. By the terms of the Defendant’s oral and written warranties, affirmations, promises, and/or
service contracts regarding the Vehicle, Defendant agteed to provide Plaintiff with a reliable vehicle
and to perform effective repaits on the Vehicle at no charge to Plaintiff.

37. Defendant failed to honot the exptess and implied warranties owed to Plaintiff, either under
"its own wattanties or those constructed by Massachusetts law, and thereby violated the Magnuson
Moss Wartanty Improvement Act.

38. As a direct and proximate tesult of Defendant’s failure to comply with the implied and
express warranties that accompanied Plaintiff's purchase of the Vehicle, Plaintiff has suffered
damages and, in accordance with 15 U.S.C. §2310(d)(1), Plaintiff is entitled to bring suit for such
damages and other legal and equitable telicf,

39. Due to Defendant’s violation of the Act, Defendant must reimburse Plaintiff for the
teasonably incurred attorney’s fees in accordance with the provisions of the Magnuson Moss

Warranty Improvement Act.

 
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 11 of 60

Count IT
Violation of M.G.L. ch. 93A

40. Plaintiff restates and reavets each and every allegation contained above, as if fully stated
herein.

41. Tesla is engaged in ‘trade or commerce’ within the meaning of M.G.L. ch. 93A.

42. Scott and Shihyun Woods are petsons within the meaning of M.G.L. ch. 93A § 1.

43. In accordance with the provisions contained in M.G.L, ch. 93A § 9(3), Plaintiff served upon
Tesla a written demand for telief over thirty days priot to the filing of this action. A copy of the
written demand is attached hereto, made a part hereof and marked as Exhibit “C.” Proof of receipt
is attached hereto, made a patt hereof and marked as Exhibit “D.”

44. More than thirty days have expired since Tesla’s receipt of Plaintiff's Chapter 93A demand
letter, and no reasonable offer of settlement has been received from Tesla.

45. The conduct of Tesla, as alleged herein, constitutes willful and knowing violations of M.G.L.
ch. 93A § 2, and as a result thereof, Plaintiff has been permanently and irreparably harmed.

JURY DEMAND

Plaintiff demands a jury by trial on all claims so triable.

WHEREFORE, Plaintiff prays for the following relief:

1. Judgment against Defendant in an amount equal to the price of the subject vehicle,
plus all collateral charges, incidental and consequential damages, reasonable
attorneys’ fees, and all court costs;

2. For treble damages and attorneys fees and costs against Defendant, as permitted

under M.G.L. ch. 93A § 9; and
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 12 of 60

3. For such other and further relief as the Court deems just and proper.

Respectfully Submitted,
Scott and Shihyun Woods,

Ry their Attorneys,
LwOWQ

} cquf line C. SaaS ) #625081
Khnmiel & Silverman, P.C.

30/East Butler Pike

Ambler, PA 19002

215-540-8888

 
    

Tex.

Dated: December 5, 2019
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 13 of 60

TE5LA

Pro-Forma Motor Vehicle Purchase Agreement
Estimated Price Sheet

aa et
Nee:

     
  
    

  

Tesla Motors M
1245 Worcester St, Suite 1164
Natick, MA 01760

  

77 Bridget Way,
Attieboro, MA 02703

   
  

   

 

  
  
   
 
 
 

   

Pears WAR SRR errr net

Sean

Pa eer) Eres

    

 

aT

  
 
  

 
 
     
   

| opo Mileage
008828

New/Used
New - Previous
service/demo vehicle

 
  

 

       

  
 

parry cere

eat
1. Total Cash Price
A. Cash price of motor vehicle, aptions, accessories and fees,

   
 

 

 

 

 

 

 

 

 

 

 

(See attached Vehicle Configuration for itemization.) 5 114,250.00 [A)
B. Less Tesla Vehicle Trade-In (see Trade-in Annex} S 40,300.00 (8)
C. Other: Price Adjustment s -17,816.00 {(c}
D. Other: Referral Credit S 0.00 {D)
E. Subtotal of Taxable Items (A through D) '$ 56,134.00 (E)
F. Sales Tax* S 3,508.38 (F)
G. Lien Balance due on Trade-in $ 49,176.61 (G) |

Total Cash Price (E through G) $ 108,818.99 1) |

2, Amounts Paid to Government Agencies* : |
A. Vehicle License Fees 5 0.00. (A)
B. Registration S 25.00 (B)
C. Other: Title Fee $ 75.00 (C}
D. Other: $ 0.00 (D)

Total Government Fees (A through D)* $ 100.00 (2)
3. Subtotal (1 through 2) $ 108,918.99 (3)
4. Total Credits

A. Order Payment $ 2,900.00 (A)
8. Other: Wells Fargo Dealer Services 5 86,891.00  (B)
C. Order Modification Fee Credit s 0.00 (C)

Total Credits (A through C)* $ 89,391.00 (4)
5. Amount Due from Buyer (3 through 4) $ 19,527.99 (5)

*Seller may retain or receive part of the amounts paid to others, oo

 

 

 

 

 

 

 

Auto Broker Fee: This transaction is not subject to a fee received by an auto broker from Seller untess this box is checked:

Cl lf checked, name of auto broker receiving fee: n/a
+ This document is provided for your convenience. Amounts included | ;

estimated amounts will be recalculated and finalized at the time of del

    

Bt are subject to change. These

 
   
 

~ PLAINTIFF'S
EXHIBIT

 
   

  
 
 

Liahidtiva beatae eee

 

MA MYPA {Cash} (v, 20130221) RN4178610 Page lof 1

Tesla Motors, Inc. 02013
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 14 of 60

Customer

TES5Lzs

Pro-Forma Motor Vehicle Purchase Agreement

Scott Owen Woods

Shihyun Woods
77 Bridget Way

Attleboro, MA 02703

Reettnny

VIN
Reservation
Deposit paid

Accepted by
Customer on

5YJSALE2XHF204291
RN4178610

$2,500.00

5/26/2018 1:21:30 AM

Price indicated does not include taxes and
governmental fees, which will be
calculated as your delivery date nears.
You will be responsible for these.
additional taxes and fees. See price sheet
for estimated amounts.

 

 

 

 

Description Total in USD

Model S 100D $97,500.00

Dual Motor All Wheel Drive -

Pearl White Multi-Coat Paint $1,500.00

Glass Roof -

19" Silver Wheels -

Tan Interior $3,300.00

Tan Tesla Premium Seats -

Carbon Fiber Décor $250.00

Light Headliner -

Enhanced Autopilot $5,000.00
72 amp Charger Upgrade .

Smart Air Suspension -

Premium Interior Package $3,500.00

Subzero Weather Package $1,000.00

Subtotal $112,050.00

Destination Fee $1,125.00

Documentation Fee $75.00

Order Modification Fee $0.00

Transportation Fee $1,000.00

Total $114,250.00

$0.00

Page | of |

Motor Vehicle Purchase Agreement, Vehicle Configuration

Tesla, Inc. ©2017
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 15 of 60

 

IZA 553-MA-ARB-eps 10/14

RETAIL INSTALLMENT SALE CONTRACT — SIMPLE FINANCE CHARGE
(WITH ARBITRATION PROVISION)

Dealer Nurnber J Contact Number Wu

 

Co-Buyer Name and Address Saller-Creditor (Name and Address)
(including County and Zip Code)

Shihyun Woods

Buyer Name and Address
(including County and Zip Code}

Scott Owen Woods Tesla Moiors MA, Inc.

 

 

 

 

77 Bridget Way 77 Bridgat Way . an Li
Attelboro, MA, 02703 Attelboro, MA, 02703 840 Providence ‘Highway
Bristol County Bristol County Dedham, MA 02026

 

You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit, By signing this contract, you choose to buy the vehicle
on credit under the agreements in this contract. You agree to pay the Seller - Creditor (sometimes "we" or "us" in this contract) the Amount
Financed and Finance Charge in U.S. funds according to the payment schedule balow. We will figure your finance charge on a daily basis.
The Truth-In-Lending Disclosures below are part af this contract.

 

 

Make
New/Used Year and Model Vehicle Identificalion Number Primary Usa For Which Purchased
. Personal, family, or household unless
DEMO 20t7 Tesla SYISATEQXHF 204291 otherwise indicated below
Model S |_| business
i_} agricultural ee

 

 

 

 

 

 

 

FEDERAL TRUTH-IN-LENDING DISCLOSURES Used Car Buyers Gulde, The information you

 

see on the window form for this vehicle is part

 

 

 

ANNUAL FINANCE Amount Total of Total Sale ‘

PERCENTAGE} CHAAGE Financed Payments Price of this contract. Information on the window
RATE The dollar Te amount of The amount you The tetal cost of form overrides any contrary provisions in the

The cast of amount the credit provided | will have paid altar | your purchase on | | Contract of sale.
your credit as eredit will to you or you have made all | credit, including Spanish Translation: Guia para compradores
a yearly rate. cost you. on your behalf. payments as your down de vehicules usados. La Informaclén que ve
scheduled. payment of en el formulario de la ventanilla para este
3,808.38 is} | vehiculo forma parte del presente contrato, La
1.49 wis 4,497.04 $ __96494.00 1S 100,951.06 fe 10d. $39.42 informacion del formularlo de la ventanilla deja
: sin efecto toda disposiclén en contrario

 

 

 

Your Payment Schedule Will Be: contenida en el contrato de venta.

 

 

 

 

Number of Amount of When Payments —
Payments Paymenis Are ue __! VENDOR'S SINGLE INTEREST INSURANCE
1p $1,401.82 Monthly bayinning Brorcosa (vSl insurance): if the preceding box is checked,
the Creditor requires VSI insurance for the initial
NIA NIA NA tarm of the contract lo protect the Creditor for loss
of damage to the vehicle (collision, fire, theft), VSI

 

 

 

Or As Follows: NIA insurance is for the Creditor's sale protection. This
insurance doas not protect your interest in the

vehicle. You may choose the Insurance

 

Late Charge. lf paymant is nat receives in fuil within 18 days aiter itis due, you will pay a late charga of company threugh which the VSI insurance is
4 of (he part ot the payment tnatis iate, The charga will not exceed $5 if you beuaht the vehicie priarity obtained. ff you alect lo purchase VSI insurance
fot personal, family, or household use. a through the Creditor, the cost of this insurance
Prepaymant. If you pay off all your debt early, you will noi have to pay a penalty, is $ ~ aA and is also sh init
Securlty Interest. You are giving a security interest in the vehicle being purchased, Beene aw B owl In item
Additional Information: See tis contract for more information inciucling information about nonpayment, 46 of the Ilemization of Amount Financed. The
default, any required repayment in full batora the scheduled date and security interest. coverage is for the initial term of the contract.

 

 

 

 

 

 

 

Returned Check Charge: You agree io pay a charge of § ____10 if any check you give to us is dishonored,

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT 1S SUBJECT TO ALL CLAIMS AND DEFENSES
WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OF SERVICES OBTAINED PURSUANT
HERETO OR WITH THE PROCEEDS HEREOF, RECOVERY HEREUNDER @Y THE DEBTOR SHALL NOT EXCEED
AMOUNTS PAID BY THE DEBTOR HEREUNDER,

The preceding NOTICE applies only fo goads or services obtained primarily for personal, family, or household use. In all other
cases, Buyer will not assert against any subsequent holder or assignee of this contract any claims or defenses the Buyer (debtor)
may have against the Seller, or against the manufacturer of the vehicla or equipment obtained under this contraat,

 

 

 

 

 

Agreament to Arbitrate: By signing below, you agree thal, pursuant to the Arbilralion Provision cnt page 3 of this conlracl, you of we may glact to resolve any dispula by naulral, binding
arbitration and not by a cour! action, See the'Arbilration Provision for additignal infarmahen ce lhe agraemant fo arbitrate

Gieayer Signs X a

  
 

 

 

 

 
 

 

Buyer Signs X Sa sf WE o-Buwer S)

LAW 559-M4-NAS-aps 10/Id vi Page 1 of 3

 
Case 1:20-cv-10162-LTS Document 1-1

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEMIZATION OF AMOUNT FINANCED
1 Cash Pres (inciudiig $3,508.38 ctus taxi
2 Tots! Downpayment =
Trade-in 2015 Tasla Modal S
(Yaar) (Maxon) (Model;
Gross Trade-In Allawance g 40. 300.06
Less Pay Off Mada By Saller 3 wl
Equals Nat Trade in 3 87
+ Cash 3.
+ Olber Nie 3
(Hf folal Cownpayinent is negative, enter “0” acd see dl bekow
J Unpaid Balance of Cash Prica UT minus 2}
4 Othar Chagas Insluding Amounts Patd 1 Others on Your Seta!
(Sellar may keep part of nese amounts):
A Cost of Golional Croedif lasurance
Paid ta Insurance Company er Companies.
Life § NiA
Aceldontand Mealy $ Mia
favoluatary Unemployment insurance 3 NIA Boe ee NEA
& Yendot’s Single Interest fnsurarca
Pard lo Insurance Company 5 Ned.
C Other Cotional insurance Pais to Insurance Company or Companies _ 8s MUA
Dotional Gap Contract : 3 NEA
E Official Fens Paid to Goveramant Agencies:
19 N/A for NIA $s NAA
lo N/a, for NA s NIA
to NA for NA $ NIA
F  Govarnment Taxes Not Inclusted ia Casi Price s NIA

 

 

 

Government License andior Reaistration Fees
- Ragistation Fags

 

H Goverment Curtificals of Tille Foss

es (Seiler musi identily who is oad acd

 

{ Other Shs
describe ourposa}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Filed 01/27/20 Page 16 of 60

 

Insurance. You may buy the physical damage
insurance this contract requires from anyone you
choose who is acceptable t us. You ara not
required to buy any othor Insurance to obtain cradit
unless the box indicating Vendor's Single Interest is
raquired is checked on paga 1 of this contract,

Hany insurance is checked below, policies or
cettilicates from tha named insurance companios
‘will dascribe the terms and conditions.

Check the Insurance you want and sign below:

Optional Credit Insurance
[_] Credit Lite: CJ Buyer (_]Co-Buyer (_} Both
[7] Crest Accident and Heath: [] Buyer} Co-Buyar [_] Both
Ci Credit Involuntary Unemployment insuranca:
(]Buyer (1Co-Buyer C]eotn
Pramium:
Credit tifa §
Cradit Accident and Health $
Crodit Involuntary Unenploymant Insurance $
Insuzancs Company Name
NIA

Nia

 

 

 

Home Office Addrass
NIA

Cragit tte insuramte, creck accent and healt Insurance and creda
involuntary unemployment insurance ate not fequited lo eblain credit,
Yer decis on 10 buy Or not to tay cractt ie Insurance, credit accident and
heaih insurance, and credd involuntary Unemployment insurance val not
be 9 actor in the credit appreval plccess. Thay wil not be prodded
unbss you sign ard atvea to gay tha extra cost, IF yeu chase this
insurance, Ure cost i$ shown in lem 4A of tha hemization of Amount
Tharved. Credit We insuance is based on your aiginal payment
schadule, This ineurance may not pay all you dad on this contact if you
mace late payments, Credit accidentand heath insurance doas not cover
any Increase in your payment or it ‘he number ol payments, Coveniga
lor credit Ke msuranca, credit aceicent and haath Fsutanse, and crgd:t
{ovolumary unemployment insurance ards on the original dus data for
tho fast payment vase a diferent fer fo the insurance is shown below

 

YOU CANNOT BE DENIED CREDIT SIMPLY BECAUSE YOU
CHOOSE NOT TO BUY CREDIT INSURANCE, CREDIT LIFE
INSURANCE AND CREDIT ACCIDENT AND HEALTH
INSURANCE AND CREDIT INVOLUNTARY UNEMPLOY.

 

 

 

 

 

 

 

 

 

 

 

 

NA

Mea
a, lar

 

ER'S INITIALS

OPTION: [-] You pay no finance charge if the Amount Financed, ite-a 5, is pail in full on or before
fy

 

 

 

 

credit and will not be provided uniess you

Nita

e

OPTIONAL GAP CONTRACT. A gap contac! (debt cane

to buy a gap contract, the charge is shown in lan 40 of the hemization
gap contract for dptails on the terms and conditions it Provides. His a part of this contract,

gilahan contract) is nat required to abtain
sign belaw and agrae ta pay the extra charge. It yon choose

af Amount Financed, See your

try

 

woe los.

Tern

[want lo buy a gap contract,

Name of Gap Contract

 

i MA fer Ros Grea ot Lease Balansy MENT INSURANCE ARE NOT REQUIRED TO OBTAIN
g NIA tor INIA CREDIT. INSURANCE WALL NOT BE PROVIDED UNLESS
to NIA ior NIA YOU SIGN AND AGREE TO PAY THE ADDITIONAL CHARGE,
to NIA for NA Other Optional Insurance
fo NIA for MLB Ci NYA _ Nia _.
0 NIA lor NIA Type of insurance Team
te NIA for N/& Premium § Nia _
lo NA ior NIA Insurances many Mame
to N/A ie NIA HA
ie NiA for Nid Homa Office Address
Total Othor Chargas and Amouris Paid to Sthors un Your Senail NiA

5 Amount Financed 4 + 4) i] NIA NA

Tyce of insurance Term
Nia.

 

rium §
Insurance Corpany Name

 

NIA

 

 

 

 

Hame Oiice Address

MA

 

Giher optional insurance is not required to obtain credit, Your

ton to bey ef nol buy othar opitoral insurance will not be a
factor in the credit approval precess. It will not be provided
unléss you sign and agree ta pay the exira cost,

   

| wanl the insurance chackad above,

 

 

 

Buyer Sigas X _

 

 

After you aign this contract, you may

 

This notice does not
nT

   

Buyar Signs X

\

only can
imply salen change your mind.

cause. You cannot cancel this contract sim :
ion sales?

apply to heme solicitat

i/ ,
<__ CO-Buyor Signs % SLA

cel it if the seller agrees or for leyai

et

 

 

 

 

 

Mi x Nia iA
—— = Buyar Signature Date
NO COOLING OFF PERIOD x
. . on ‘ os . 2 ____ NIA NIA
State law does not provide for a “coolina off" or cancellation period for this sale.) | Seaupersiqnaiae Cate

 

THIS INSURANCE DOES HOT INCLUDE INSURANCE ON
YOUR LIABILITY FOR BODILY INJURY OR PROPERTY
DAMAGE CAUSED TO OTHERS.

LAW 533-MA-AAG-eps fO/td yt Page 2af 5

 
OTHER |

Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 17 of 60

MPORTANT AGREEMENTS

1. FINANCE CHARGE AND PAYMENTS

a

2, YOU
a.

yt
: he
Buyer Signs Keele] Ca-Buyar Signs X Gg YU

How we will figure Finance Charge. We will figure
the Finance Charge ona daily basis at the Annual
Percentage Rate on the unpaid part of the Amount
Financed.

How we will apply Paymiants. We may apply each
payment to the earned and unpaid part of the
Finance Charge, to the unpaid part of the Amount
Financed and to other arnounts you owe under this
contract in any order we choose,

How late payments or early payments change
what you must pay. We based the Finance Charge,
Total of Payments, and Total Sale Price shown on
page 1 of this contract on the assumption that you
will make every payment on the day itis due, Your
Finance Charge, Total of Payments, and Total Sala
Price will be more if you pay late and legs if you pay
early. Changes may take the form of a larger or

smaller final payment or, at our option, more or fewer ;

payments of the same amount ag your scheduled
payment with a smaller final payment. We will send
you a notice telling you about these changes beijore
the final scheduled payment is due.

You may prepay. You may prepay all or part of the
unpaid part of the Amount Financed at any time
without penalty. If you do sa, you must pay the ¢arnad
and unpaid part of the Finance Charge anc all other
amounts due up to the date of your payment.

R OTHER PROMISES To US
If the vehicie is damaged, destroyed, or missing.
You agree to pay us all you owe under this contract
even if the vehicle is damaged, destroyed, or missin g.
Using the vehicte. You agree not to remove the
vehicle from the U.S. of Canada, or to sell, rant
lease, or transfer any interest in the vehicle ar this
contract without our written permission. You agree
not lo expose the vehicle to misuse, seizure,
confiscation, or involuntary transfer. If we pay any
repair bills, storage bills, taxes, fines, or charges on
the vehicle, you agree to repay the ammount when we
ask for it,
Security Interest,
You give us a security interest in:
* The vehicle and all parts or yoods put on it:
* All money or goods raceived (proceeds) for the
vehicle:
2 AH insuranca, marmlenance, Services. or
contracts we finanee for you: and
* All’ proceeds from insurance, maintenance,
Service, or other contracts we finance for you.
This inclides any refunds of premiums or
charges from the contracts.
This secures payment of ail you owe on this cantract.
It also secures your other agreements in this contract,
You will make sure the title shows our securily interest
(lien) in the vehicle. You will not allow any other
security interest to be placed on the title without our
written permission.
insurance you must have on the vehicle. You
agree to have physical damags insurance covering
loss of or damage to the vehicle for the term of this
contract, The insurance must cover our interest in
the vehicle. if you do not have this insurance, we
may, if we choose, buy physical damage insurance.
lf we decide to buy physical damage insurance, wa
May either buy insurance that covers your interest
and our jateres in the vehicle, or buy Insurance that
Covers only ouf interest,

other

  

s78)

If we buy gither type of insurance, we will tell you
which lype and the charge you must pay. The charge
will be the premium of the insurance and a finance
charge computed at the Annual Percentage Rate
shown on page 1 of this contract or, at our option, the
nighest rate the law permits.

What happens to returned insurance, mainte-
nance, service, or other contract charges. If we get
a refund of insurance, maintenance, service, of other
contract charges, you agree that we may subtract the
refund from what you awe,

 

IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES

a.

cd.

You may owe late charges. You will pay a late charge
on @ach late payment as shown on page 1 of this
contract. Acceptance of a late payment or late charge
does nal excuse your late payment or mean that you
may keep making late payments,
if you pay late, we may also take the steps described
below.
You may have to pay ail you owe at once. If you
break your promises (default) and the default is
material, we may demand that you pay all you owe at
once aller we give you any notice and opportunity to
cure the default the law requires. Default means:
* YOU pay any payment more than 15 days late or not
al all: or
* You start a Proceeding in bankruptcy or one is
Started against you or your property; you give false,
incomplete, or misleading information on a credit
application; or you break any agreements in this
contract; except that if you bought the vahicle
primarily for personal, family or household
purposes, we will only treat these events as
defaults if they substantially impair the valua of the
collaigral,
The amount you will owe will be the unpaid part of the
Amount Financed plus the earned and unpaid part of
Ihe Finance Charge, any late charges, and any
amounts due because you defaulted,
You may have to pay collection costs. If we hire an
attorney to collect what you owe, you will pay the
allorney’s reasonable fee and court costs, as the law
allows,
We may take the vehicle from you. if you default and
the aefault is material, we may take (repossess) the
vehicle from you after we give you any notice and
opportunity to cure the defaull the lay requires. We
may only lake the vehicle if we da so peacefully and
the law allows if. If the vehicle is purchased primarily
for personal, family, or household use, we may not
enter properly you own or rent to take the vehicle
tinless you consent at that lime ora court decides we
may repossess the vehicle. If your vehicle has an
electronic tracking device, you agree that we may use
the device te find the vehicle. if we take the vehicta,
any accessories, equipment, and replacement paris
will stay with the vehicle. If any personal items are in
the vehicle, we may store them for you at your
expense. If you do not ask for these items back, we
may dispose of them as the law allows.
How you can get the vehicle back if we take It. If we
repossess the vehicle, you may pay to get it back
(redeam), Ve will tell you how much to pay to redeem.
Your right to redeem ends when we sell the vehicle.

bas

LAW 5S9-MA-ARP-ens 10/feb v1 Page Jos
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 18 of 60

i. We will sell the vehicle if you do not get it back.
if you do not redeem, we will sell the vahicle. We will
send you a written notice of sale before selling the
vehicle.

We will apply the money from the sale, less allowed
expenses, lo the amount you awe. Allowed expenses
are expenses we pay as a direct result of taking the
vehicle, holding It, preparing it for sale, and selling it as
the law allows. Attorney fees and court costs the jaw
permits are also allowed expanses. II any rnoney is left
(surplus), we will pay it to you unless the law requires
us to pay it to someone else. if the money from the
sale is not enough to pay the amount you owe, you
must pay the rest to us, unless both of the following
things are true: (i) you bought the vehicle primarily for
personal, family or household use; and (it) the balance
you owed on this contract was $2,000 or less at the
time you defaulted or surrendored the vehicle. if sothy
ol these things are true, you will not owe the rest, If
either of these things is not true you will owe us the
test as the law allows, If you owe ihe rest and da not
pay it when we ask, we may charge you interes! at a
rate not exceeding the highest lawful rate until you pay.

g. What we may do about optional insurance,
maintenance, service, or other contracts. This
contract may contain charges for optional insurance,
maintenance, service, ar other contracts, If we
demand that you pay all you owe at once or we
repossess the vehicle, you agree that we may claim
benefits under these contracts and cancel them to

obtain refunds of unearned charges to reduce what
you owe or repair the vehicle. If the vanicle is a total
loss because it is confiscated, damaged, or stolen, wa
may claim benefits under these contracts and cancel
them to obtain refunds of unearned chargas to reduce
whal you owe.

 

WARRANTIES SELLER DISCLAIMS

The following paragraph does not affect any warranties
covering the vehicle that the vehicle manufacturer may
provide. It does not apply at all if you bought the vehicle
primarily for personal, family, ar household use,

Unless the Seller makes a written warranty, or enters
into a service contract within 90 days from the date of
this contract, the Seller malces no warranties, express
or Implied, on the vehicle, and there will be no implied
warranties of merchantability or of fitness for a
particular purpase.

 

SERVICING AND COLLECTION CONTACTS

You agree that we may try to contact you in writing, by e-
mail, Or using prerscorded/artilicial voice messages, tex!
messages, and automalic telephone dialing systems, as
the law allows. You also agrea that we may try to contact
you in these and other ways at any address or telephone
nurnber you provide us, even if the telephone numbar is a
cell phone number or the contact results ina charge to you.

 

APPLICABLE Law
Federal law and the jaw of the state of our address shown
on page i of this contract apply to this contract.

 

The Annual Percentage Rata may Se negotiable with ihe Seiler The Sailer may assign this contract
and reiain its right to receive a part of the Finance Charge.
HOW THIS CONTHACT CAN BE CHANGED, This contract contains tha entire agreement between you gid us relating to this contrdct. ¢

et this
contract must be in writing and we must signi it. No oral changes are binding. Buyer Signs X_ vetm te pe OB uyer Signs XU_ at
It any part of this contracl is nol valid, all other parts stay valid. We may delay or reirair: from enforcing any of our rights under this éonteact without losing
them. For example, we may extend the time for making some payments wilhout exending tre fime for making others.
See the rest of this contract for other impertant agreements,
NOTICE TO THE BUYER: 1, Bo not sign this contract if any of the ssaces intended for the agreed terrns to the extent of
then available information are left blank. 2. You are entided to an exact copy of the contract you signed, 3. Under the
Jaw, you have the following rights. among others: -- (a) fo pay off in advance the full amount due and to obtain a partial
refund of the finance charge; (b) to redeem the property if repossessed for a default: (c) to require, under certain
conditions, a resale of the property if repossessed.
You agree to the terms of this contract. You confirm that before you signed this contract, we gave it to you, and you were free
to take it and review it. You acknowledge that you have read all pages of this contract, including the arbitration provision on
page 5, before s nina ioe confirm hat you received a completely filled-in wad ypfen yofisianed it.

phen bo Date 06:25/2010_ L 4. Y Canine Bente 06/25/2018

Buyer Signs X Co-Buyer Signs X

L

 

 

 

 

 

       

 

 

 

 

Co-Duyars and Other Ovnerg ~~ 4 COMUYOR IS RO OEATIR GS fant oo pe. a PS er so Qdigen sayege name l¢ on the tlle fo the vehicle bul does nol
hava lo pay the deb. Tho oihar owner agseg lo 3 secu fy set ee yo Siete VND a Py Sorte
. ALE . _ ls
Olnar owner signs hore X uy Address any N/A _.
“ ve ach ; 53 f , a ea , i wed
Sattar sign pt les Meer gd hee Date OS2SLOIS ay X C Patina the 2B
ges ; Sore

 

Seller assigns ils interest in this contracste Walls Fa rgo Dealer Services (Assignee) under the terms af Seller's agreement(s} wilh Asugnae,

LJ Assigned with recourse iv Assigned wihout recourse
_
— *

 

i Assigned with imltad recourse

 

 

 

7 =
Sellar Tesla Motors MA, Inc, ByX ee Le Title toe Ad

-
aoe // LA
1 / ene
Buyer Signs * a. bed myeeetesuan, OV Pua Signs X Fy 1 4 Ve

 

 

LAW S53-MA-ARB-eps 10/14 vt Page 4 of 5

 
 

Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 19 of 60

 

ARBITRATION PROVISION
PLEASE REVIEW - IMPORTANT - AFFECTS YOUR LEGAL RIGHTS

1. EY HER YOu OR WE MAY CHOCSE TO HAVE ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT OR
2. IF A DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR RIGHT TO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS

MEMBER ON ANY CLASS CLAIM YOU MAY HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY

CONSOLIDATION OF INDIVIDUAL ARSITRATIONS.
3. DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE GENERALLY MORE LIMITED THAN IN A LAWSUIT, AND OTHER

RIGHTS THAT YOU AND WE WOULD HAVE IN COURT MAY NOT BE AVAILABLE IN ARBITRATION.
Any claim or dispute, whether in contract, tort, statute or otherwise {including the interpretation ard scope of this Arbitration
Provision, and the arbitrability of the claim or dispute}, between you and us or our employees, agents, successors or assigns, which
arises out of or relates to your credit application, purchase or condition of this vehicle, ihis contract or any resulling transaction or
relationship (including any such relationship with third parties who do not sign this contract} shall, at your or our election, be resolvaci
by neutral, binding arbitration and not by a court action. If federal law provides that a claim or dispute is not subject to binding
arbitration, this Arbitration Provision shall not apply to such claim or dispute. Any claim or dispute is to be arbitrated by a single
arbitrator on an individual basis and not as a class action. You expressly waive any right you may have to arbitrate a class action.
You may choose the American Arbitration Associallon, 1633 Broadway, 10th Floor, New York, New York 10019 (www.adrorg), or
any other organization to conduct the arbitration subject to our approval. You may get a copy of the rules of an arbitration organization
by contacting the organization or visiting its website.
Arbitrators shall be attorneys or retired judges and shall be selected pursuant to the applicable rules. The arbitrator shall apply
governing substantive law and the applicable statute of fimitations. The arbitration hearing shall be conducted in the federal district
in which you reside unless the Seller-Craditor is a party to the clairn or dispute, in which case the hearing will be held in the federal
district where this contract was executed, We will pay your filing, adrninistration, service or case management fee and your arbitrator
or hearing fee all up to a maximum of $5000, unless the law or the rules of the chosen arbitration organization require us to pay
more, The amount we pay may be reimbursed in whole or in part by decision of the arbitrator if the arbitrator finds that any of your
claims is frivolous under applicable law. Each party shall be responsible for its own attorney, expert and other fees, unless awarded
by the arbitrator under applicable law. tt the chosen arbitration organization's rules canilict with this Arbitration Provision, then the
provisions of this Arbitration Provision shall contral, Any arbitration under this Arbitration Provision shall be governed by the Federal
Arbitration Act (9 U.S.C. § 1 et. seq.) and nat by any state law concerning arbitration. Any award by the arbitrator shall be in writing
and will be final and binding on all parties, subject to any limited right to appeal under the Federal Arbitration Act.
You and we relain the right to seek remedies in small claims court for disputes or claims within that court's jurisdiction, unless such
action is transferred, ramoved or appealed to a different court. Neither you nor we Waive the right to arbitrate by using self-help.
remedies, such as repossession, or by filing an action to recover the vehicle, {0 recover a deficiancy balance, or for individual
injunctive relief. Any court having jurisdiction may enter judgment on the arbitrator's award. This Arbitration Provision shall survive
any termination, payoff or transfer of this contract. If any part of this Arbitration Provision, other than waivers of class action rights,
is deemed or found to be unentorceable ior any reason, the remainder shall remain enforceable. Ifa waiver of class action rights is
deemed or found to be unenforceable for any reason in a case in which class action allegations have bean made, the remaindar’ot
this Arbitration Provision shall be unenfarceable.

 

SS bho

Buyer Signs X — re a Co-Buyar Signs x ae
Hy * £ - . oT REY 4: S PATENT AG G4a0 702
PLAY FORM NO. S82 MAARB-cps avis us exer ne oxo

THERE ATE UO WARHANTIER, EXPAESS OF IMPLIEO, AS TO CONTENT Us -
FITNESS FOA PURPGSE OF THIS FOR CUNZULT TOUR OWN LEGAL COUNSEL. LAW 553-MA-ARB-eps 10/14 yt Page 5 of 5

 

 
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 20 of 60

 

Bill To —

Scott Woods
77 Bridget Way,

Attelboro, MA 02703

Job Number

RONC99380 18555

Ph: 781-471-3001
Fax:

TESLA MOTORS Invoice Invoice Date
840 Providence Hwy, 17-Aug-2018
Dedham, MA 02026 SERVICE DEPARTMENT HOURS Date/Time Received
17-Aug-2014 8 3:59 p.m.

Odometer In
11942 Miles
Ready Date
22-Aug-2018
Service Advisor
Wade Wallace
Mobile Phone Additional Phone
Year o ; Model - .License Plate
2017 Medel S

Description ‘Of Work
Concern: Customer states rear right door difficult to apen.

Corrections: Adjustment General Diagnosis

Technician adjusted the right rear door handle. Verified proper operation at this time.

Pay Type: Goodwill - Sales/Delivery

  

Olay D9 F139 Am

Reference Number
*RONC9938018555
ise

‘Odometer Out

Vehicle’ Identification Number
5SYJSA1E2XHF2042914

Color

Pearl White Multi-Coat Paint

Amsunt (USO)

0.00

1lofd
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 21 of 60

Concern: Delivery team noticed damage to sili plates on both front doors and to trunk sill
assembly.

Corrections: Trim - Rear Trunk - Floor (Remove & Replace)
Replaced sill plates to rectify concern from delivery.

Parts Replaced or Added

Part Quantity
TRUNK SILL ASSMEBLY (1010824-01-D) 4
Corrections: Trim - Sill Panel - LH (Remove & Replace)

See above notes for correction taken.

2 Parts Replaced or Added 0.00

Part Quantity

A-PILLAR TRIM LOWER ASSEMBLY LEFT - 1
WITH INSERT (1030390-00-E)

Corrections: Trim - Sill Panel - RH (Remove & Replace)
See above notes for correction taken.

Parts Replaced or Added
Part Quantity

A-PILLAR TRIM LOWER ASSEMBLY RIGHT 1
~ WITH INSERT (1030391-00-E}

Pay Type: Rectification

Concern: Customer states there is a paint chip on hood he would like touched up,

Corrections: Detail |

Detail crew applied touch-up paint to hood to correct paint chip.

3 Pay Type: Goodwill - Service 0.00

RONC9938018555 Of-Aug-2019 11:39 Am
Case 1:20-cv-10162-LTS Document i-1 Filed 01/27/20

Service Center hourly rate: USD 195.00

Concern: Customer states that right rear seat has a cut.

Corrections: Uphoistery - Sublet

Sublet vendor performed repair on right rear seat upholstery.

Pay Type: Goodwill - Service

Concern: Perform courtesy inspection.

Corrections: Courtesy Inspection

-Checked for active alerts: No alerts present
-Torqued Wheels to proper specifications
-Topped off washer fluid.

-Set tire pressure to proper specifications
-Measured tire tread depth at:

LF: §
RF: 5
LR: 6
RR: 6

Corrections: Non-Tesia (Rental)

Provided customer rental vehicle for duration of service visit as a courtesy,

Pay Type: Goodwill - Service

All parts are new unless otherwise specified. tems
Total Parts
Notes: Shipping
Discount
Referral Credit
Subtotal
Payment Terms: Sales Tax
Due upon receipt. PLEASE QUOTE THE INVOICE NUMBER
WITH YOUR PAYMENT TOTAL AMOUNT
Additional Amount Revised Estimate Jab Number

RONC9938018555

OL-Aug-2019 1t39 Am

Page 22 of 60

Total Labor & Miscellaneous

Date & Time

0.00

0.00

0.00

0.00
0.00
0.00
0.00
0.00
0.00
0.00

Approved By (# If By

Phone)

dof 4
23 of 60
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page

You agree that: Tesla iS not responsible for any personal items left in your vehicle; Testa and its employees may access and operate your
vehicle for the sole Purpose of testing and/or inspection of repairs; Tesla and its employees may access, download and use the information
stored on your vehicle's data recorder to service and diagnose issues with your vehicle, and Tesla may Store and aggregate such data for
its own purposes: Tesla and its employees will turn off any photo or video Capturing devices, such as dashboard cameras, once we receive
the vehicle in Preparation for service: Items May be returned within 39 days with a proof of purchase and must be in their original and
uninstalled condition with factory labeling attached and in factory Packaging (if Supplied): an express mechanic's lien is hereby
acknowledged on your vehicle to secure the amount of repairs and storage: the owner's insurance provides exclusive coverage for the
vehicle while it is in Tesla's Possession; and you may be charged a storage fee of ${__] per day from the fourth working day after you are
notified that fepairs on your vehicle are complete.

You may request to receive replaced parts, except that you may only inspect pacts that are required to be returned to g third party under a
warranty or rebuilding arrangement. :
Testa disclaims alf ©xpress or implied warranties with respect to any repairs or products used in repairs, except as may be set forth in your
Tesla-issued New Vehicle Limited Warranty or other extended service agreement. Tesla is not responsible for repairs not performed by, or
components not installed by, Tesla,

! authorize the repair work, including parts, materials and labor, on my vehicle to be done as Set forth in this service agreement document. |

understand that the repair work may not be completed prior to the date and time noted under “Date/Time Promised,”
Signature: C lar oo ;

 

 

 

Peymact

 

  

 

   

‘tamat Usa. Only Wremal Use, Ony

RONC9938018555 Giang.

 

 
Case 1:20-cv-10162-LTS

 

Document 1-1 Filed 01/27/20 Page 24 of 60

@y TESLA MOTORS Invoice Invoice Date Reference Number
my 840 Providence Hwy, 08-Sep-2018 RONC993801 9821
Ee Pe anh o2026 SERVICE DEPARTMENT HOURS Date/Time Received Date/T ime Promised
Fax: 08-Sep-2018 3:00 p.m.
Odometer In Odometer Out
13206 Miles 13206 Miles
Ready Date
08-Sep-2018

Bill To

Scott Woods
77 Bridget Way,

Altetboro, MA 02703

Job Number

RONC 9938019821

Service Advisar
Brendan Collins

Mobile Phone Additional Phone Vehicle Identification Number
a SYJSA1E2XHE204291
t Year Model License Plate Color
2017 Model § Pearl White Multi-Coat Paint
Description Of Work ‘Amount (USD)

Concern: Customer States key fob isn't being recognized even after battery replacement.

Corrections: Key Fob - Remote Keyless Entry (RKE) - Add/Replace 2 Keys
Technician replaced both key key fobs. Both working as designed,

Parts Replaced or Added /
Part Quantity 0.00

KEY FOB BASIC, 315MH2, MODEL S.V15, 2
40 bit (1043806-00-B)

Pay Type: Basic Vehicle Limited Warranty oO

.D Liss

Concern: Customer States passenger side DRL will turn one when charging vehicle at home,

Corrections: Automatic High Beam Headlights General Diagnosis

Technician could not recreate fault; customer advised to take pictures or video of issue
with time Stamps for future diagnosis.

0.00
Pay Type: Basic Vehicle Limited Warranty

Oh Ba A Tor?

 
f 60
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 250

Concern: Customer states driver's door brightwork is misaligned.

Corrections: Adjustment General Diagnosis

Technician adjusted brightwork, Now aligned.

3 Pay Type: Goodwill - Service 0.00
Service Center hourly rate: USD 195.090 Total Labor & Miscellaneous 0.00
All parts are new unless otherwise specified, Items

Total Parts 0,00
Notes: Shipping 0.00
‘ Discount 0.00
Referral Credit 0.00
Subtotal 0.00

Payment Terms:
Due upon receipt, PLEASE QUOTE THE INVOICE NUMBER Sales Tax 0.00
WITH YOUR PAYMENT TOTAL AMOUNT 0.00

Additional Amount Revised Esiimate Job Nurnber Dale & Time Approved By (2 If By

Phone)

You agree that: Tesia is not responsible for any personal items left in your vehicle; Tesla and its employees may access and operate your
vehicle for the sole Purpose of testing and/or inspection of repairs; Tesla and its employees may access, download and use the information
i i i i with

uninstalled condition with factory labeling attached and in factory packaging (if Supplied); an express mechanic's lien is hereby
acknowledged on your vehicle to secure the amount of repairs and Storage: the owner's insurance provides &xclusive coverage for the
vehicle while it is in Tesia's Possession; and you May be charged a Storage fee of SL_] per day from the fourth working day after you are
notified that repairs on your vehicle are complete. .

You may request to receive replaced parts, except that you May only inspect parts that are required to be returned to a third party under a
warranty or rebuilding arrangement. .

Tesla disclaims alt Express or implied warranties with respect to any repairs or products Used in repairs except as may be set forth in your
Tesla-issued New Vehicle Limited Warranty or other extended service agreement. Tesia is not responsible for repairs not performed by, or
components not instatied by, Tesla,

| authorize the repair work, including parts, materials and labor, on my vehicie to be done as Set forth in this service agreement document. |
understand that the repair work may not be completed prior to the dale and time noted under "Date/Time Promised.” ; /

~~ 5

oe Date: 7

| hereby authorize the Tepalr work abaut to he done alongwith the Aecessary material and agree that Testa Motors is NOT responsible for loss oF damage to the vehicle or
articles left in the vehicle in case of fire, theft, or any other cause beyond Tasla's control or for any delays caused by unavailability of Parts ar delays in Parts shipments by
the suppiler or transporter, | hereby grant Tesla Motors and its employees to operate the vehicle herein described on streets, highways, or elsewhere for the Purpase of
testing and/or inspection. The distance could be as little as a coupie of Miles or could be as high as 160-200 miles. Customer understands and approves the driving of mites
4ssOciated with diagnosis and testing. Any express mechanic's fien is hereby acknowledged on above vehicle to secure the amount of repairs thereto Any warranties on
products sold hereby are those are those made by the manufacturer. The saiter hereby expressly disclaims all warranties, express or implied, inctuding any implied warranty
of merchantability of fitness for a particular purpose. and the Seller naither assumes nor authorizes any other person to assume for it any liability in connection with the sale
of said pans Any fimitation contained herein does not apply where prohibited by law.

   
   

Signature:

   

 

Prprang

 

   

 

 

 

 

ek aee
(ermal Use Opty festinat Use Dety

RONC993801982| OVAG FOO 11 3g A mn 2o0f2
Case 1:20-cv-10162-LTS

TESLA MOTORS Invoice Havoc Invoice Number
@ 840 Providence Hwy, 12-Oct-2018 300000420089
Dedham, MA 02026 SERVICE OEPARTMENT HouRS ite Received Date/Time Promised

Ph: 781-471-3001

Fax:

 

Document 1-1 Filed 01/27/20 Page 26 of 60

10-Oct-2018 7:26 a.m.

&§ Odometer In Odometer Out
/ b f ery CO 15273 Miles 15273 Miles
Ready Date ,

Mat rforce Q_ 12-Oct-2018

Service Advisor
Thomas Genthner

Bill To Mobile Phone Additional Phone Vehicle Identification Number
77 Btideck Way, SYJSA1E2XHF204291
eee 02703 et Year Model License Plate Color

2017 Model S Pear! White Multi-Coat Paint
Job Number Description Of Work Amount (USD)

Concern: Customer states Passenger side DRL will turn on when charging vehicle at home.

Corrections: Headlight Assembly - RH

Technician tested headlights white charging. Technicians were unable to duplicate
concern in the shop. Customer provided video showing concern. Technician replaced the

right front headlight aligned and tested. Vehicle operating as designed, f-
Parts Replaced or Added Q) aor N 0.00
Part Quantity S | he f (pe
HOILP ASY, SAE UP-LEVEL, RH (1053571- 4 “TU . ok a

, 00-D) a ~“ e "

0 SEE tat on

Pay Type: Warranty & - ou - aes

300000420089

WO
Concern: Customer fequests first year/{2,500 mile annual service, — <
- AthWnbel Ws)

Corrections: Fixed Prica Annual Service 1 Year/12500 Mile/20009 km

Technician performed 1 year/12,500 mile annual service,

Total Job Parts: 0.00
. 550.00
Total Labor & Miscellaneous {tems: §50.00

Pay Type: Custamer Pay

12-Oct-2018 352 2 in 1of3
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 27 of 60

Concern: Additional Items for Annual Service (Included)

Corrections: 1 Year/12500 Mile/20000 km Service - All-Wheel Drive

- Pulled logs and checked for active faults; No active faults.

- Checked firmware version: Updated to latest version if needed

- Performed function check of closures (moving glass, doors. trunks): Cleaned and
lubricated latches. Good, no issue.

- Tested and inspected charging via UMC - Vehicle charged normally @40amps.

- Replaced:

- Wiper Blades

- Key Fob Battery

- Cabin Air Filter

- Remote Keyless Entry: Good, no issue

- Seat belts and latches: Good, no issue

- Interiorfexterior lighting and horn: Good, no issue

- Performed inspection of powertrain and chassis components. Good, no issues.

- Checked fluid levels: Topped off washer fluid. Brake and coolant levels optimal. No signs
of leakage.

- Inspected tires and rotaied as necessary.

- Measured tire tread depth at:

LF: 4mm

3 RF: 4mm 0.00
LR: 5mm
RR: Smm

- Adjusted tire pressures to B-pillar specification

. Measured brake pad thickness (mm)

LE: Omm RF: SmmLR: 9mm RR: 9mm Park: Smm
- Performed 4-wheel alignment

- Test drive: Vehicle functions as designed.

- Cleaned and lubricated panoramic roof assembly

Parts Replaced or Added
Part Quantity

_ WIPER BLADE, DRIVER, 700MM MODELS 14
LHD (1051495-00-A) °

WPR BLADE, PASS SIDE, 440MM, MODEL 1
§ LHD (1051496-00-A}

BATTERY LITHIUM COIN 3V 20MM 2
(2006794)

Pay Type: Service Plan
Concern: Customer requests annual brake cleaning and jubrication.

Corrections: Brake Caliper Pad Slides and Parking Brake Calipers - Cleaning and
Lubrication (With Wheels Removed)

Technician performed annual recommended brake lube and clean.

4 Total Job Parts: 0.00 175.00

Total Labor & Miscellaneous items: 175.00

Pay Type: Customer Pay

3000004 20089 12-CeL-2018 3.32 re 2013

 
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 28 of 60

Concern: Customer states drivers seat is scratched on the seat bottom from a zipper,

Corrections: Upholstery - Sublet

Unable to perform repair at this service visit. To be scheduled at a later date with Dr, Vinyl.

5 Pay Type: Customer Pay 0.00

Concern: Perform courtesy inspection,

Corrections: Courtesy Inspection

Courtesy inspection not applicable due to performance of annual service.

6 Pay Type: Goodwill - Service 0.00
Service Center hourly rate: USD 475.00 , . Total Labor & Miscellaneous 725,00
. as items
All parts are new unless otherwise specified. oe
Total Parts 0.00
Nowes: Shipping 0.00
Discount (550.00)
Referral Credit 0.00
Subtotal 175.00
Payment Terms: Sales Tax 0.00
Due upon receipt. PLEASE QUOTE THE INVOICE NUMBER ares 1 aX a
300000420089 WITH YOUR PAYMENT TOTAL AMOUNT 175.00
Additional Amount Revised Estimate Job Number Date & Time Approved By (# If By
Phone)
Signature: Date:

 

 

thereby authorize the repair work about to be done along with the necessary material and agree that Tesla Motors is nat responsible for loss ar damage to the vehicle or
articles taft in the vehicle in case of fire, theft, or any other cause beyond Tesla’s control or for any delays caused by unavailability of parts or delays in parts shipments by
the suppller or transporter. | hereby grant Tesla Motors and its employees to operate the vehicle herein described on streets, highways, or elsewhere for ihe purpose of
testing and/or inspection, The distance could be as little as a couple of miles or could be as high as 400-200 miles. Customer understands and approves (he driving of miles
associated with diagnosis and tesling. Any express mechanic's lien is hereby acknowledged on above yohicle to secure the amount of repairs thereto. Any warranties on
products sold hereby are those are those made by Ihe manufacturer. The seller heraby expressly disclaims all warranties, express of implied, including any implled warranty
of merchantability or fitness tor a particular purpose, and the seller neither assumes nor authorizes any other person to assume for it any liability in connection with the sale
ot said parts. Any limitation contained herein does nat apply where prohibited by law.

Paymect

   

 

internal Use Only tetemnal Usa Cnly

AARAARAIANAG 120-2016 332 Pm 3o0f3
Case 1:20-cv-10162-LTS

 

Document 1-1 Filed 01/27/20 Page 29 of 60

Reference Number
RONCS938022027
Date/Time Promised

Odometer Out
17341 Miles

Vehicle Identification Number

SYJSA1E2XHF204291

TESLA MOTORS Invoice invoice Date
840 Providence Hwy, 12-Nov-2018
Pe yaa MA 02026 SERVICE DEPARTMENT HOURS ——Datte/Time Received
Fax: 12-Nov-2018 12:36 p.m.
Odometer In
17340 Miles
Ready Date
19-Nov-2018
Service Advisor
James Mosel
Bill To Mobile Phone Additional Phone
Scott Woods
77 Bridget Way, ae
aamenamunmmeans et Year Madel License Plate

Job Number

L*f

RONC9938022027

  
  

ol ;

2017 Model S

Description Of Work

*

Concern: Customers states that the front right headlight still faintly glows while charging.
Headlamp assembly replaced at previous service,

Corrections: Exterior Lights General Diagnosis

Unable to duplicate lights coming on while charging at any point during service. During log

review did find irregular LIN signals. Will replace 12v battery and Body Control Module as
pro-active measure.

Corrections: Battery - Auxiliary - 12v - 2nd Generation (Remove & Replace)

Removed and replaced 12v battery.

Parts Replaced or Added

Part Quantity

Battery, 12V, DCS33-UNCR, MS --Pre- 4
Refresh (1083774-00-A)

Corrections: Module - Body Controller - BCM (Remove & Replace)

ie 5
i
LE a Technician replaced the Body Contro! Module. Vehicle operating as designed,

Parts Replaced or Added

Part Quantity

BODY CONTROLLER, MODEL S315MHz  ¥
(1010906-00-D)

Pay Type: Basic Vehicle Limited Warranty

0143-29391 FB Atm

Color

Pearl White Multi-Coat Paint

Amount (USD)

0.00

1or4
Case 1:20-cv-10162-LTS Document i-1 Filed 01/27/20

RONC8938022027

Concern: Customer states front left belt molding is misaligned.

Corrections: Adjustment Genera! Diagnosis

Technician adjusted belt malding on driver's door.

Pay Type: Goodwill - Service

Concern: Perform courtesy inspection.

Corrections: Courtesy Inspection

-Checked for active alerts: No alerts present
-Torqued Wheels to proper specifications
-Topped off washer fluid.

-Set tire pressure to proper specifications
-Measured tire tread depth at:

LF: 4

RF: 4

LR: 5

RR: 5

Pay Type: Goodwill - Service
Concern: Customer requests check of auto wipers. States they do not work.

Corrections: Wipers and Washers General Diagnosis

Page 30 of 60

0.00

0.00

Technician found auto wipers and wipers working as designed. auto wipers work based on
intensity of rain and speed of vehicle. Auto wipers are still in Beta and will continue to

improve with firmware updates.

Pay Type: Goodwill - Service

Obey 2O1d 11d am

0.00

2of4
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 31 of 60

Concern: Customer requests check of internet. States it does not work,

Corrections: Audio System - Internet Radio General Diagnosis

Technician performed 12v réset. Browser now working as designed. Firmware fix is
coming in version 2018.46. Advise customer if internet browser stops working perform
scroll wheel reset.

Pay Type: Goodwill - Service

Concern; Customer requests check of owner's manual. States it does not work.

MISC Items: NO LABOR PERFORMED

Technician performed scrol! wheel reset. Owner's manual now works as designed,

6 Pay Type: Goodwill - Service
Service Center hourly rate: USD 195.00 . Total Labor & Miscellaneous
. ee Items
All parts are new unless otherwise specified.
Total Parts
Notes: Shipping
Discount
Referral Credit
Subtotal
Payment Terms: Sales Tax
Due upon receipt. PLEASE QUOTE THE INVOICE NUMBER
WITH YOUR PAYMENT TOTAL AMOUNT
Additional Amount Revised Ostingle Job Number Date & Time

RONC9938022027

  

0,00

0.00

0.00

0.00
0.00
0.00
0.00
0.00
0.00
0.00

ved By (HIF By

3 of 4
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 32 of 60

‘

You agree that: Tesla is not responsible for any personal items left in your vehicle; Tesla and its employees may access and operate your
vehicle for the sole purpose of testing and/or inspection of repairs; Tesla and its employees may access, download and use the information
stored on your vehicle's data recorder to service and diagnose Issues with your vehicle, and Tesla may store and aggregate such data for
its. own purposes; Tesla and its employees will turn off any photo or video capturing devices, such as dashboard cameras, once we receive
the vehicle in preparation for service; [tems may be returned within 30 days with a proof of purchase and must be in their original and
uninstalled condition with factory labeling attached and in factory packaging (if supplied); an express mechanic's lien is hereby
acknowledged on your vehicle to secure the amount of repairs and storage; the owner's insurance provides exclusive coverage for the
vehicle while it is in Tesla's possession; and you may be charged a storage fee of ${_] per day from the fourth working day after you are
notified that repairs on your vehicle are complete.

You may request to receive replaced parts, except that you may only inspect parts that are required ta be returned to a third party under a
warranty or rebuilding arrangement.

Tesla disclaims all express or implied warranties with respect to any repairs or products used in repairs, except as may be set forth in your
Tesla-issued New Vehicle Limited Warranty or other extended service agreement. Tesla is not responsible for repairs not performed by, or
components not installed by, Tesla.

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document. |
understand that the repair work may not be-eo bed prior to the date and _fi roted under “Date/Time Promised.”

eee: 7/2) Jud

I hereby authorize the rapalr work about to be done along with the necessary material and agree that Tesla Motors is not responsible for loss or damage to the vehicle or
articles left in tie vehicle in case of fire, theft, or any other cause beyond Tasla's control or for any delays caused by unavailability of parts ‘or delays In parts shipments by
the supplier or transporter. | hereby grant Tesla Motors and its employees to operate the vehicle herein described on streets, highways, or elsewhere for the purpose of
tesling and/or inspection. The distance could be as litle as a couple of miles or could be as high.as 100-200 miles. Customer understands and approves the driving of miles
associated with diagnosis and testing. Any express mechanic's len [s hereby acknowledged on above vehicle to secure tha amount of repairs thereto. Any warranties on
products sold hereby are those are those mada by the manufacturer. Tha salter hereby expressly gisclalms all warranties, exprass or implied, including any Implied warranty
of merchantability or fitness for a particular purpose, and the seller neither assumes nor authorizes any other person ta assume for it any liability In connection with the sale
of said parts, Any limitation contained herein does not apply where prohibited by law. .

     

    

  

Signature:

Payment

 

   

 

 

 

Inderal Usa Only Indarnal Use On'y

RONC9$838022027 01-Aug-2019 14:33 Am, 4o0f4
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 33 of 60

  
 

ee

TIMI fer taecey rast ere sna
Wwolce!Datg Raia

IR er acaeens ye
iadtaZ VOICE: fe gaan ths
MSIE PTE te ealnvales: fakivenss

   
 
   
  
 

Tesla Inc. Invoice Hp Be
4 840 Providence Hwy 19-Dec-2018 [| US-009-0000123534
Dedham, MA 02026 Foe eee ee eR , . wir Se
SERVICE DEPART; TH f 3 ; 4
Ph: 781-471-3001 Mone RENT HOURS (DélerTime Recelved etsy _Dalelfinghoneet eaten

Fax: i i

 

Oaot ‘ater l eee
jrieerhneses Bree
|17871.4 Miles

(Ready: Wasa

  
  
    
  

 

 

 
         
      
 

Ss

      

 

 

 

 

‘77 Bridget Way YD armas sian eyes erate gman i
i ieee MOdE Akay reise cd Teoieee: %
2 jMadel S | Pearl White Multi-Coat Paint
ee et en Tommmrnne ene ec bent tee nea ces netted nave eee oe, van en et se nee Ae ee .
Joo Number “ Deseription Of Work et . _ Amount QS0}

Customer states the right headlight issue has returned. Noticed most recently
the night of 12/3. Top passenger side of headlight LED is glowing, Vehicle was
not plugged in.

Technicians could nat get issues to happen; engineering cauld not find the (
. issue or recitification. Possibly firmware issue: new firmware was installed.
Technicians installed memerator on vehicle. This device will record signats

4

_ through vehicle as requested by an engineer. Technicians to remove j /
memerator after issue has recurred at customer home with time stamps. Dash Ee
Storage bin not fully installed ta make room for wiring of memerator. LV

4 Correction: General Pre-Diagnosig A

Pay Type: Warranty : 0.00

Customer states dash cam recording will not work. He has a new thumb drive
and states icon for dash cam recording won't appear. Has tried a 128GB
thumb drive and 32GB thumb drive,

Customers vehicle is not equipped with drivers assistance feature 2.5 of
- higher. Please notify the customer that the vehicle isnot configured with this
: feature. .

: Correction: Camera - Forward Facing

, Pay Type: Warranty 0.00

Service Center hourly rate: 175
Alt parts are new unless otherwise specified.

Notes:

1 of2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 34 of 60

Payment Tans: Subtotal Labor & Miscellaneous 0.00
Due upon receipt. ' . Items
Labor & Miscellaneous Items Price 0.00
Adjustment
Total Labor 0.00
Subtotal Parts 0.00
Parts Price Adjustment 0.00
Total Parts 0.00
Shipping _ 0.00
Referral Credit 0.00
Subtotal 0.00
Sales Tax 0.00
TOTAL AMOUNT 0.00

ron my vehicle to be done as set forth in this service agreement document.

5 Date: [ul 3/%e

“ con
You agree that: Tesla is not responsible for any personal items isin your vehicle; Tesla and its employees may access and operdte your vehicle for the sole
purpose of testing and/or inspection of fepairs; Tesla and its emplayees May access, download and use the information stored on your vehicle's data recorder
to service and.diagnose issues with your vehicle, and Tesla may store and aggregate such data for its own purposes: Tesla and its employees will turn off any
photo or video capturing devices, such as dashboard cameras, once we receive the vehicle in preparation for service: Items may be returned within 30 days
with a proof of purchase and must be in their original and uninstalled condition with factory labeling attached and in factory packaging {it supplied): an express
mechanic's lien is hereby acknowledged on your vehicle to secure the amount of repairs and storage: the owner's insurance provides exclusive coverage for
the vehicle while it is in Tesla’s possession: and you may be charged storage fees fram the fourth working day after you are natified that repairs on your -
vehicle are complete, . ,

{ authorize the repair work, including parts, materials and la

   
 

Signature:

Tesla disclaims.all express or implied warranties with respect to any repairs or products used in repairs, except as may be set forth in your Tesla-issued New
Vehicle Limited Warranty or other extended service agreement. Tesla is not responsible for repairs not performed by, or components not installed by, Tesla,

20f2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 35 of 60

   

ay Tesla Inc. Invoice Invoice date Invoice number

840 Providence Hwy :29-Ocl-2019 :
; Dedham, MA, US, 02026 “ . :30neson0a 492984
; Ph.:781-471-3004 SERVICE DEPARTMENT HOURS Date/Time Received Date/Time Promised
Mon-Fri: 7:30a.m. - §:00p.m. 29-Oct-2019 04:37:08 29-Oct-2019 08:00:00

  

TESLA

 

Odometer In” Odometer Out
{32408 Miles 32438 Miles
. Ready Date
Paid 29-Oct-2019 09:54:50

 

 

 

Service Advisor
‘Brendan Collins

BIITo ~ Mobile Phone Additional Phone Vehicle Identification Number
: Scott Woods j : SYISA1E2XHF204291

, 17 Bridget Way : -

: Attelboro, MA, 02703 Year ‘Modal License Plate Number Colour

’ Unet : .

" Model S Pearl White Muiti-Coat Paint

Job Number Description Of Work . . Amount (USD)
‘ : Concern: Customer states the Enhanced Summon Feature does not function,

; Correction: General Diagnosis

Pay Type: Basic Vehicle Limited Warranly 0.00
° .
Service Center hourly rate: USD 195 : Total Parts (USD) 0.00
All parts are new unless otherwise specified. : Total Labor (USD) 0.00
Notes: * Discount 0.00
‘ Subtotat (USD) 0.00
Payment Terms: Tax 0.00 |
Due upon receipt. ; Total Amount (USD) 0.00

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document.

Signature: Date:

 

You agree that: Tasta is not responsible for any personal items left In your vehicle: Tesla and its employees may access and operate your vehicle for the sola
purpose of testing and/or inspection of repairs: Tesla and its employees may access, download and use the information stored on your vehicle's data recorder to
service and diagnose issues with your vehicle, and Tesla may store and aggregate such data for its own purposes; Tesla and its employees will turn off any
photo or video capturing devices, such as dashboard cameras, once we receive the vehicle in preparation for service; [tems may be returned within 30 days with
4 proof of purchase and must be in their original and uninstallad condition with factory labating attached and in factory packaging (if supplied); an express
mechanic's lien is hereby acknowledged on your vehicle to secure the amount Of repairs and storage; the owner's insurance Provides exclusive coverage for the
vehicle while it is in Tesla’s possession: and you may be charged $35 per day for Storage fees from the fourth working day alter you are notified that repairs on
your vehicle are complete.

Tesla disclaims all express or implied warranties with respect to any repairs or products used in repairs, except as may be set forth in your Tesla-issued New
Vehicle Limited Warranty or other extended service agreement. Tasia is not responsible for rapairs not performed by, or components not installed by, Tesla.
Customer paid Tesla branded parts are covered under “Parts,Body, and Paint Limited Warranty" for the period of 12 months. Please visit
ntps:/www.tesla.com/support for exceptions, exclusions, and limitations.

Please be aware that your vehicle's dashcams and any other phato or video capturing devices will be automatically disabled for your service visit. Your vehicle's
Testa dashcam will be enabled when you pick up your Testa from this Service Visit,

Tesia Motors, 3500 Deer Creek Ril, Palo Alta, CA, 94304 USA

Page 1 of 2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 36 of 60

A buyer of this product in California has the right to have this product serviced or repaired during the warranty period. The warranty periad will be extended for
the number of whole days that the product has been out of the buyer's hands for warranty repairs. If a defect exists within the warranty period, the warranty will
not expire until the defect has been fixed. The warranty period will also be extended if the warranty repairs have not been performed due to delays caused by
circumstances beyond the contro! of the buyer, or if the warranty repairs did nat remedy the defect and the buyer notifies the manufacturer or seller of the failure
of the repairs within 60 days after they were completed, If, after a reasonable number of attempis, the defect has not been fixed, the buyer may return this

Product for a replacement or a refund subject, in either Case, to deduction of a reasonable charge for usage, This time extension does not affect the protections
of remedies the buyer has under other laws.

Full Name: Scott Woods

Tesla Motors, 3509 Deer Creek Rd, Palo Alto, CA, 94304 USA

Page 2 of 2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 37 of 60

ae) Tesla Inc. Invoice invoice date - Invoice number

  

 

 

 

 

840 Providence Hwy 15-May-2019 “300080000031 383

Dedham, US, 02026 _ \ ;

Ph: 781-471-3004 SERVICE DEPARTMENT HOURS Date/Time Received Date/Time Promised
14-May-2019 11:12:56 '45-May-2019 01:15:00
Odometer In : “Odometer Out :
23471 Miles : ,

. Ready Date.
Paid - :

Service Advisor

Thomas Genthner

Bill To

 

el Medal oo __ License Plate Number ~~ Colour
| Model S

 

=". Additional Phone Vehicle Identification Number

Seat Weods Ti, , SYJSA1E2XHF204291
: ridge ay / Poe + : : ‘ .
: Attelboro, MA, 02703 i . _ ..
! Pearl White Multi-Coat Paint

Job Number . "Description OF Work / Amount (USD)

. Concern: Customer states the turn signals do not turn off after changing lanes in autopilot and when nat in autopilot,

_ Steering column control module replaced to address concern. NOTE: vehicle turn signals now turn off when not in
Autopilot, but Autopifot will not turn off the turn signals after being used via Autopilot - itis a manual switch so unless a full
turn is made it will not shut itself off.

: Correction: Module - Steering Column Control

Parts Replaced or Added
’ Part Quantity
1 “Mc2 SCCM, ACC, HEATED VARIANT(1057356-00-B) 1.0

Pay Type: Warranty ©

i

>

Concern: Customer states the web browser is slow to load,

‘ Vehicle is showing a known firmware bug. Fix is set for firmware version 2019 12 which is not available at this time. No
> further action taken.

Correction: Diverted - Known Issue, Future Firmware Solution

Pay Type: Goodwill - Service :

Concern: Customer states the passenger sun visor does not stay clipped in.

. Replaced visor and clip that retains visor. Visor now stays in place as designed.
: Correction: Sun Visor - Front Passenger's

Parts Replaced or Added

Part Quantity
, ASY, SUN VISOR RH, US, ALCAN WHT(1050620-01-A} 1.0 :
3 ‘ CENTER SUPPORT WICOVER SUNVISOR WHT 1.0

(1002479-01-D) :

Pay Type: Warranty ¢

Tesla Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA

9.00:

0.00 -

Page 1 of 3
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 38 of 60

- Concern: Courtesy inspection.

. Checked for active alerts: no active alerts --Topped off washer fluid --Set tire pressure to proper specifications '
: Measured tire tread depth at (mm): LF: 7RF: 7LR: 7RR: 7

: Correction: Courtesy Inspection

 

 

Pay Type: Goodwill - Service 0.00
, 5 Concern: Customer states Bluetooth not working when trying to use it with hid phone the first time. When he tries it a
second time it works with no problem.
: Tested Bluetooth connectivity with two different phones. Both phones connected properly on the first try. Note from
: technician: the customer does have an iPad that may be connecting before their phone.
Correction: NO LABOR PERFORMED
'
Pay Type: Goodwill - Service ! 0.00
nee {
Concern: Custérienstates: they aré'stll' having problems with the LED light around thé right side headlight. itstays onat: uo
times aven. when ail other.lights.are-off“States this is a multiple-time comeback issue. :
gepneere’”” '
This issua has been previously escalated to enginaering. Requested update from angineering team. Ok to release vehicle i
as this is not a driveablity or safaty concern. !
Correction: General Diagnosis i
; t
tw
6 fe
;
Pay Type: Warranty : 0.00
Sarvice Center hourly rate: 195
All parts are new unless otherwise specified. : Total Parts (USD) pete teen Lo oe 8,90
’ Total Labor (USD) 0.00
Notes: , Discount ; ‘ 0.00
Payment Terms: : Subtotal (USD) serene neti ota ee 0.06
Due upon receipt. ’ Tax : 0.00
_ Total Amount (USD) G09

‘

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document.

2 LL, Date: 6| ( 4)
COL |

Signature:

Tesla Motors, 3500 Deer Craek Ra, Palo Alto, CA, 94304 USA
Page 2 of 3
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 39 of 60

‘You agree that: Tesla is nol responsible for any personal items feft in your vehicie, Tesla and its employees may access and Operate your vehicle for the sole
purnose cf testing and/or Inspection of repairs: Tesla and its employees may access, download and use the informatian stored on your vehicle's data recorder to
service and diagnose issues with your vehicle, and Tesla may store and aggregate such dala for its own purposes, Tesla and its employees will turn off any
photo or video capturing devices, such as dashboard cameras, once wa receive the vehicle in preparation for service; ems may be returned within 30 days with
3 proof of purchase and must be in their original and uninstalled candition with factory labeling attached and in factory packaging (if supplied); an express
mechanic's lien is hereby acknowledged on your vehicle to secure the amount of repairs and storage; the owner's insurances provides exclusive coverage for the
vehicle while it is in Tasla's possession; and you may be charged 335 per day for storage fees from the fourth working day after you ara notified that repairs on

your vehicle are complete,

Testa disclaims all express or implied warranties with respect to any repairs or products used in repairs, except as may be set forth in your Tesla-issued New
Vehicle Limited Warranty or other extended service agreement. Tesla is not responsible for repairs not performed by, or components not installed by, Tesla.
Customer paid Tesla branded parts are covered under "Parts, Body, and Paint Limited Warranty” for the period of 12 months. Please visit
hilps./Awww.tesla.com/support for exceptions, exclusions, and limitations,

Full Name: Scott Woods

Tesla Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA
Page 3 of 3
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 40 of 60

 

 

Tesla Inc. Invoice Invoice date , Invoice number
840 Providence Hwy 20-May-2019 *3000S0000044509
Pear aeeee SERVICE DEPARTMENT HOURS Date/Time Reveived Date/Time Promised
20-May-2019 03:14:42 20-May-2019 04:00:00
Odometer in “Odometer Out
23809 Miles
Ready Date

 

 

 

Service Advisor
James Mosel

Bill To . ‘Mobile Phone Additional Phone Vehicle. Identification Number

Scott Woods l= SYJSATE2XHF 204294
77 Bridget Way :
A MA. 02703 Year Model License Plate Number Colour
et
tie 2017 Model $ Pearl White Multi-Coat Paint

Job Number“. Description Of Work Arhount- (USD)
Concern: Customer states his key fob is not working,

Technician programmed customer's key fob to vehicle .
Correction: Transmitter - Remote Keyless Entry (RKE) - Programming

Pay Type: Goodwill - Service 0.00

Service Center hourly rate: 195 . > °
All parts are new unless otherwise specified. Total Parts (USD) 0.00
Total Labor (USD) 0.00
Notes: Discount 0.00
Payment Terms: Subtotal (USD) 0.00
Due upon receipt, Tax 0.ca
Total Amount (USD) 0.00

{ authorize the repair work, including parts, materials and labor, an my vehicle to be done as set forth in this service agreement document.

mechanic's lien is hereby acknowledged on your vehicle to secure the amount of repairs and storage: the owner's insurance provides exclusive Coverage for the
vehicle while it is in Testa's Possession, and you may be charged $35 per day for storage fees fram the fourth working day after you are notified that repairs on
your vehicle are complete.

Tesla disclaims all express or implied warranties with respect to any repairs or products used in repairs, except as may be set forth in your Tesla-issued New
Vehicle Limited Warranty or other extended service agreement. Tesla is not responsible for rapairs not performed by, or components not installed by, Tesla.

Customer paid Tesla branded parts are covered under “Parts. Body, and Paint Limited Warranty" for the period of 12 months. Please visit
https: /avw. tesla com/suppart for exceptions, exclusions, and limitations.

Full Name:

Tesla Motors, 3500 Deer Creek Rd. Palo Alto, CA, 94304 USA

Page 1 of 2
Case

 

1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 41 of 60

 

 

 

 

a Tesla Inc. Invoice Invoice date Invoice number
yg 240 a laravale ees 37 08-Jul-2019 300080000 176243
Wilmington, MA, US, 0 . . . .
Ph. (617) 744-1035 SERVICE DEPARTMENT HOURS Date/Time Received Date/Time Promised
Fax: (617) 744-1254 Mon-Fri: 9:00 a.m. to 8:00 p.m. 07-Jul-2019 11:46:54 07-Jul-2019 17:45:00
Odometer in Odometer Out
25701 Miles 25701 Mites
A.R#AR 13-45 Ready Date
Paid 07-Jul-2019 11:47:05
Service Advisor
Naumag Grabocka
Bill To Mobile Phone Additional Phone Vehicle Identification Number .
Scott Woods pa] SYJSA1E2XHF204291
77 Bridget Way .
Attelboro, MA, 02703 Year. Model License Plate Number - Colour
t
2017 Model S Pearl White Muiti-Coat Paint
Job Number Description Of Work Amount (USD)

   
  

\

eo

Concern: Courtesy Inspection

Performed courtesy. Advised customer vehicle needs tiresTread depth Front Driver Guter. 0 Front Driver Middle: 0 Front
Oriver Inner: 0 Front Passenger Outer: 0 Front Passenger Middle: 0 Front Passenger inner: 0 Back Driver Outer. 0 Back
Driver Middle: 0 Back Driver Inner: 0 Back Passenger Outer: 0 Back Passenger Middle: 0 Back Passenger Inner: OTire
pressure Front Driver. 0 Front Passenger: 0 Back Driver: 0 Back Passenger: ONew firmware staged Not NeededWasher
fluid: top off Performed: NoTire ratation recommended No

Correction: Courtesy Inspection

 

' Pay Type: Goodwill - Service 0.00
Concern: Customer states that "LED light is on while charging or not charging", Customer states that he has brought his J
concern to service several times but has not had a resolution.

 

Investigated issue and found this to be a known hardware issue currently under investigation. Component replacement
not currently recommended.

Correction: Diverted - Customer Education

Pay Type: Goodwill - Service 0.00

Concern: Customer states that Bluetooth will not connect while making a call until after trying multiple times.

Found Bluetooth call not be connecting with first try. Performed diag. Found parrot module not perfarming as it should. Re-
flashed module. Cleared EV logs. Periarmed reset. Tasted. Now Bluetooth calls go in with first try. OK

Correction: Module - Bluetooth (Parrat)

Pay Type: Basic Vehicle Limited Warranty 0.00

Tesla Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA
Page 1 of 2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 42 of 60

Concern: Customer previously had a new key programmed but their Spare was not available so the Programming was
lost. Please add spare key to vehicle,

Paired key, Tested, OK
Correction: Transmitter - Remote Keyless Entry (RKE) - Add/Replace +

Transmitter

Parts Replaced or Added

Part Quantity
4 oOAy BASIC, 315MHz, MODEL S, DTS$80(1455940- 1.0

Pay Type: Goodwill - Service 0.00

Concern: Customer states the auto lane change feature was not functioning on 6/6 around 16:00 EST,

Inspected data from customer's timestamp and found auto lane change aberted due to insufficient lane markings.
Advised customer that auto lane change will not always be available depending on data received and processed by

cameras,
Correction: Diverted - Customer Education

Pay Type: Goodwill - Service 0.00
Service Center hourly rate: USD 195 Total Parts (USD) 0.00
All parts are new unless otherwise specified, Total Labor (USD) 0.00
Notes: * Discount 0.00
Subtotal (USD) 0.00
Payrnent Terms: Tax 9.00
Due upon receipt. Total Amount (USD) 0.00

| authorize the repair work, including parts, materials and labor, on my vehicle ta be done as set forth in this Service agreement dog, ment,

Signature: oO 5 Zi on Pla)

mechanic's lien is hereby acknowledged on your vehicle to Secure the amount of repairs and Storage: the owner's insurance provides exclusive coverage for the
vehicle while it is in Tesla's possession; and you may be charged $35 per day for storuge fees from the fourth working day after you are Notified that repairs on

your vehicle are complete.

Tesla disclaims all express or implied warranties with Fespect to any repairs or praducts used in repairs, excep! as may be set forth in your Tesla-issued New
Vehicle Limited Warranty or other extended service agreement. Tesla is not responsible for repairs not Performed by, or components not installed by, Tesla.
Customer paid Tesla branded Parts are-covered under “Parts, Body, and Paint Limited Warranty" for the period of 12 months. Please visit

hilps /Awwy, tesla.convsupport for exceptions, exclusions, and limitations. .

Please be aware that your vehicle's dashcams and any other photo or video capturing devices will be automatically disabled for your service visit. Your vehicle's
Testa dashcam will be enabled when you pick up your Tesla from this Service Visit,

A buyer of this product in California has the right to have this product serviced or repaired during the warranty period. The warranty period will be extended for
the number of whole days that the product has been cut of the buyer's hands for warranty repairs. tf a defact exisis within the Warranty period, the warranty will
not expire until the defect has been fixed. The warranty period will also be extended if the Warranty repairs have not been performed due to delays caused by
circumstances beyond the control of the buyer, or if the warranty repairs did not remedy the defect and the buyer notifies the manufacturer or seller of the failure
of the repairs within 60 days after they were completed, If, after a reasonable number of attempts, the defect has not been fixed, the buyer May return this
product for a replacement or a refund subject, in either case, to deduction of a reasonable charge fer usage. This time extension does not affect the protections

Or remedies the buyer has under other laws.

Full Name:

Tesla Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA
Page 2 of 2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 43 of 60

  
  

   

ee Tesia Inc. Invoice Invoice date Invoice number
a Dad . rover OM 06 25-Jul-2019 3000$0000228305
eanam, ' ' 2 . . : : ~
| 784-47 1- SERVICE DEPARTMENT HOURS DalefTinie Mecsas : 8
Ph.:781-471-3001

 

   

 

 

 

 

 

Service Advisor

Brendan Collins

   

Bil To / Ad onal Vehicle Identification umber
Scott Woods AHF 204294
77 Bridget Way : : 4
Attelboro, MA, 02703 Meare, Model _ License Plate Number
2017 Model S Aiile Multi-Coat Pain

Job Number

 

      

Description-Of Work: : Amount (USD)

Concern: Customer requests 2 year annual service. NO WASH

Technician performed annual service with alignment. 7 9 y fb, rfoncpnee

Correction: Transmitter - Remote Keyless Entry (RKE) - Battery (Remove &

Replace)

Parts Replaced or Added

Part Quantity
BATTERY LITHIUM COIN 3V 20MM(2006734) 2.0

Correction: Wiper Blades - Pair (Remove & Replace}

Parts Replaced or Added

Part Quantity

BLADE ASY-WIPER, BOSCH 282 PS LHD MS(1051496- 1.0 °
00-A)

BLADE ASSY-WIPER, BOSCH 2S2 DS LHD MS{1054495- 10

00-A)

Correction: Receiver Dryer and Desiccant (Add Refrigerant Part if Needed)
(Remove & Replace)

Parts Replaced or Added

Part Quantity
Cap - Receiver and Drier(1007718-00-A) 1.0 \
Desiccant Bag - Subcool Condenser(1007717-00-A) 10

Correction: Filter - Particulate - 1st Generation (Remove & Repla ce)

Parts Replaced or Added
Part Quantity
MS2 HVAC Carbon Filter(1072736-00-B ) 1.0

Correction: Brake Fluid Check
Correction: Four Wheel Alignment - Check and Adjust (with Air
Suspension)

Correction: Brake Caliper Pad Slidas and Parking Brake Calipers - Cleaning
and Lubrication (With Wheels Removed)

Pay Type: Goodwill - Sales/Delivery 0.00

Tasla Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA
Page 1 of 2

 
60
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 44 of

Service Center houny rate: USD 195 Total Parts (USD) 000
All parts are new unless otherwise specified Total Labor (USD) 0.00
Notes: Discount 000

Subtotal (USD) 000
Payment Terms: Tax ; 0.00
Dus upon receipt Total Amount (USD) 0.00

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as Set forth in this sarvice agreement document,

ov
Signature: <— (Le Date: G7

You agree that: Tesla is Aol responsible for any parsonal items left in your vehicle: Tesla and its employees may access And 9 perate your vehicle for the sole
Purpose of testing and/or inspection of fepairs; Testa and its employees may access, download and use the information stored on your vehicle's data recordar to
Service and diagnose issues wilh your vehicle, and Tasla may store and aggregate such data for iis own Purposes; Tesla and its amployees will turn aff any
photo or video capturing devices, such as dashboard cameras, once we receive the vehicle in Preparation for service: Items may be returned within 30 days with
a proof of purchase and must be in their original and uninstalled condition with factory tabeling attached and in factory packaging (if Supplied); an exprass
mechanic's lien is hereby acknowledged on your vehicla {0 secure the amount of repairs and Storage: the owner's insurance provides exclusive coverage for the
vehicle while itis.in Tesla's possession; and yOu may be charged $35 per day for storage fees from the fourth working day after you are notified that repairs on
your vehicle are complete

  

 

 

Please be aware (Rat your vehicle's dashcams and any other photo or video Capturing devices will be automatically disabled for your service vigil Your vehicle's
Tasja dashcam will be enabled when you pick up your Tesla from this Service Visit.

A buyer of this product in California has the Tight to have this product Serviced or repaired curing the warranty period. The warranty Period will be extended for
(he number of whole days that the product has been out of the buyer's hands for warranty repairs. If a defect exists within the wattanly period, the warranty will
nat expire until the defect has been fixed. The warranty period will also be extended if the warranty repairs have not been performed due to delays caused by
circumstances beyond the contro! of the buyer, or if the warranty repairs did not remedy the defect and the buyer notifies the manufacturer or seller of the failure
of tha repairs within 60 days after they were completed. If, affer a reasonable number of attempts, the defect has nol been fixed. the buyer may return this
Product tor a replacement or a refund subject, in either casé, lo deduction of a reasonable charge far usage, This time extension does not affect the protections
of remedies the buyer has under other laws.

Full Name:

Tesla Motors, 3500 Deer Creek Rd, Palo Alto, CA. 94304 USA
Page 2 of 2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 45 of 60

 

e
“ Tesla Inc. Invoice invoice date Inyoles. number
B40 Providence Hwy 20-Sep-2019 300080000383097
Dedham, MA, US, 02026 aeeneees
Ph.:781-471-3001 SERVICE DEPARTMENT HOURS Date/Time Received Date/Time Promised
Mon-Fri: 7:30a.m, « 5:00p.m, 13-Sep-2019 08:12:11 19-Sep-2019 09:15:00
Odometer tn Odomater Out
30537 Miles
Ready Date

Service Advisor
James Mosel

     

Bill To Mobile Phone eons Pho = os Mantifiescos Maeviee
Scott Woods . SYISA1E2XHF204291
77 Bridget Way vo ae . Ls .

~ Model” License Plate Number.--=Colour.2

Altelboro, MA, 02703 OE oy . ,
¢ we
Ce Model S Pearl White Multl-Coat Paint

Description Of Work “Amount (USD)

Concern; Customer states they are still having problems with right side headligh! ted on eyebraw that stays ON when
charging. States as they mentioned in their previous conversation, this their Sth time coming there for the same problem.

  
  

Job Number

 

Tesla is aware of this issue and it is still under investigation. There is no current fix or resolve at this time.

 

Correction: General Diagnosis

  

Pay Type: Basic Vehicle Limited Warranty 0.00

Concern: There are stuck/broken pieces on charge port.

Technician found deadfront pins were sheared. Technician replaced charga port. tested charge port. Charge port is now
operating as designed.

Correction: Charge Port (Vehicles With Single Phase, Motorized Charge
Port) (Remove & Replace)

Parts Replaced or Added
Part Quantity
2? ASY, CHARGEPORT, MDLS, GEN2, US(1026041 -00-0) 1.0

y

Pay Type: Basic Vehicle Limited Warranty 0,00

Concern: Customer states the web browser is slow and sametimes does nat function.

Technician cleared browser cache, Tested. web browser is Now operating as designed,
Correction: General Diagnosis

Pay Type: Basic Vehicle Limited Warranty 6.00

Tesla Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA
Page 1 of 3
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 46 of 60

. Neg
Concern: Customer stales the left repeater is loose,

Technician replaced left side repeater. Tested Now working as designed.
Correction: Lamp - Side Repeater - Front - LH (Remove & Replace) 1

Parts Replaced or Added
Part Quantity
4 LAMP ASY, SIDE REPEATER (LH)(1034344-00-8) 1.0

Pay Type: Basic Vehicle Limited Warranly 0.00

Concern: Customer has multiple fit and finish concerns.

Technician performed inspection of all door seals and interior trim components verified all panels were correctly fastened
and secured, re-sealed several door seals as needed, i

Correction: Miscellaneous Labor

Pay Type: Goodwill - Service 0.00

Concern: Customer states the Bluetooth will not function for the first attempt but will work on the 2nd,

Technician tested on phone and Bluetooth connected the cail on the first try several times. Call quality was clear.
Technician found Bluetooth to be operating as designed.

Correction: Miscellaneous Labor

Pay Type: Goodwill - Service 0.00
Service Center hourly rate: USD 195 Total Parts (USD) 0,00
All parts are new unless otherwise specified, Total Labor (USD) 0.00
Notes: Discount 0,00
Subtotal (USD) ’ 0.00
Payment Terms: Tax 0.00
Due upon receipt. Total Amount (USD) 0.00

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document.

Signature: Date:

You agree that: Tesla Is not responsible for any personal items leftin your vehicle; Tasla and its employees May access and operate your vehicle for the sole
purpose of testing and/or inspection of repairs; Tesla and its employees may access, download and use the information stored on your vehicle's data recorder to
service and diagnose issues with your vehicle, and Tesla may store. and aggregate such data for its own purposes; Tesla and its employees. will turn off any
photo or video capturing devices, such as dashboard eameras, once we receive the vehicle in preparation for service: items may be returned within 30 days with
3 proof of purchase and must be in their original and uninstalled condition with factory labeling attached and in factory packaging (if supplied); an express
mechanic's llen ls hereby acknowledged on your vehicle to secure the amount of repairs and storage: the owner's insurance provides exclusive coverage for the
vehicle while it is in Tesla's possession; and you may be charged $35 per day for storage fees from the fourth working day after you are notified that repairs on

your vehicle are complete.

Tesla disclaims all express of implied warranties with respect to any repairs or products used in repairs, except as may be sat forth in your Tesla-issued New
Vahicle Limited Warranly or other extended service agreement. Tesla is not responsible for repairs not performed by, of components not installed by, Tesla.
Customer paid Tesla branded parts are covered under “Parts,Body, and Paint Limited Warranty” for the period of 12 months. Plaase visit

Nitps enw. tesia,com/support for exceptions, exclusions, and limitations,

Please be aware that your vehicle's dashcams and any other photo or video capturing devices will be automatically disabled for your service visit, Your vehicle's
Testa dashcam will be enabled when you pick up your Tesla from this Service Visit,

Tesla Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA
Page 2 of 3
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 47 of 60

* A buyer of this product in California has the right to have this product serviced or repairad during the warranty period. The warranty period will be extended for
ihe nursber.of whole days that the product has bean out of the buyer's hands for warranty repairs. If a defect exists within the warranty period, the warranty will
not expire until the defect has been fixed. The warranty period will also be extended if the warranty repairs have not been performed due to delays caused by
circumstances beyond the control of the buyer, ar if the warranty repairs did not remedy the defect and the buyer notifies the manufacturer or seller of the failure
of the repairs within 60 days after they were completed. If, after a reascnable number of attempts, the defect has nat been fixed, the buyor may return this
product for a replacement or a refund subject, in either case, to deduction of a. reasonable charge fcr usage. This time extension does not affect the protections

of remedies the buyer has under other laws.

Full Name: CQ 244

Tesla Motors, 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA
Page 3 of 3
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 48 of 60

 

 

 

 

 

  

Tesla Inc. Invoice Invoice date ‘Invoice number
840 Providence Hwy ‘21-Nov-2019 3000S0000558544
Oednam, MA, US, 02026 .
Ph.:781-471-3001 SERVICE DEPARTMENT HOURS Date/Time Received Date/Time Promised
Mon-Fri: 7:30a.m. - 5:00p.m. 15-Nov-2019 02:21:21 12-Nov-2019 08:45:00
‘Odometer In” Odometer Out
-32969 Miles 32969 Miles
. Ready Data. : ‘
Paid 12-Nov-2019 08:34:25
Service Advisor ‘ :
Denil
BillTo . oe ce oO ‘ at Mobija Phone | Additional Phone - Vehicle Identification Number
Scott Woods . SYJSA1E2XHF204291

: 77 Bridget Way

. Attelboro, MA, 02703 . Year . Model License Plate Number Colour
t ' . ot _ .
a: } . Model S ;

- Pearl White Multi-Coat Paint

rJob Number...» Description OrWork Amount (USD)
: ' Concern: Valet pick up’3 Man Mar Drive unit 16+17 Plainville Mass 02762 due. to multiple attempts to resolve issues,
Vehicle was valeted for customer.

. Correction: Valet Service

Pay Type: Goodwill - Service 0.00 -

: Concern: Customer states browser isn't working. Issue has been recurring since customer took ownership of vehicle.,
| Customer has compared vs other browser and his is slower/did not even load a page on evening of 10/29 and morning of
* 10/30 940a-10a. Was trying to load google.com and two other sites and they did not toad,

’ Technicians verified that web browser was working within manufacturer's specified guidelines, Technicians verified proper
Operation by loading various websites (google.com, news.google.com, boston.com, cnet.com, and lesla.com). The web
browser will not support streaming video or all web pages. Please advise on specific websltes for any future concerns.

' Correction: General Diagnosis - No Trouble Found

Pay Type: Goodwill - Service _ 0.00

Concern: Customer states summon does not work as expected. Frequently will stop in the middle of the process, Tried it
on morning of 10/30 after factary raset and vehicle moved about a foot and then stopped,

Technician confirmed that summon feature was working as designed. Technician adjusted In vehicle settings to reduce
park sensor values to minimum allowad and confirmed vehicle exited garage al service center as expected. Technician

confirmed summon functionality using key fob with continue press to engage/disengage system and confirmed proper
operation,

_ Correction: General Diagnosis - No Trouble Found
Pay Type: Goodwill - Service 0,00

Tesla Motors, 3500 Dear Creek Re, Palo Alo, CA, 94304 USA

Page 1 of 3
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 49 of 60

, Concern: Customer states vehicle doesn't connect to Bluetooth correctly. It will give a warning the first time he tries to
‘ connect and then will connect fine the 2nd time, every time.

Technician re-flashed parrot module, previously connected or desired devices will need to be repaired to the vehicle.
. After module re-flash tachniclans were able to pair multiple [Phones to vehicle (Xs Max iOS 13.1 -3) arid placed test calls
"and streamed content without drop outs or intertuptions. Vehicle settings were adjusted from "Energy Save Mode" ON and
: "Always Connected" OFF (this should be used when vehicle sils for extended lime, @.g. vacation) to "Energy Save Mode"
. OFF and “Always Connectad’ ON. Technicians re-verified operation of bluetoath and experienced no drop outs of
interruptions of calls or streaming.

. Correction: General Diagnosis

4

Pay Type: Basic Vehicle Limited Warranty 0.00

Concern: Customer states that autopilot will brake hard when behind other vehicles/is jerky.

, Technicians test drove vehicle and were unable to duplicate abnormal operations while using traffic aware cruise control,
aulosteer, auto lane change, or navigate on aulopifot. Autopilot is a hands-on driver assistance system that rriust be used
; by an attentive driver for immediate intervention if necessary.
Correction: General Diagnosis - No Trouble Found

i

Pay Type: Goodwill - Service 0.00
Service Center hourly rate: USD 195 Total Parts (USD) 0.00
All parts are new unless otherwise specified. Total Labor (USD) 9,00
Notes: . > Discount : 0.00
. Subtotal (USD) 0,00 ,
Payment Terms: Tax 0.00
Due upon receipt. : Total Amount (USD) 0.00

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this sarvice agreement document.

Signature: Date:

 

You agree that: Tesia is not responsible for any personal iterns left in your vehicle: Tesla and its employees may access and operate your vehicle for the sole
purpose of testing and/or inspection of repairs: Tesla and its employees may access, download and use the information.storad on your vahicle's data recorder to
service and diagnose issues with your vehicle, and Tesla may store and aggregate such data for its own purposas; Testa and Its employees will turn off any
photo or video capturing devices, such as dashboard cameras, ance we receive the vehicle in preparation for service: tems may be returned within 30 days with
a proof of purchase and must be in their original and uninstalled condition with factory labeling attached and in factory packaging (if supplied); an express
mechanic's lien is hereby acknowledged on your vehicle to secura the amount of repairs and storage; the owner's insurance provides exclusive coverage for the
vehicle while it Is in Tesla's possession: and you may be charged $35 per day for storage fees from the fourth working day after you are notified that repairs on
your vehicle are complete.

Tesla disclaims all express or implied warranties with respect to any repalrs or products used in repairs, except as may be set forth in your Tesla-issued New
Vehicle Limited Warranty or other extended service agreement. Tesia is nat responsible for repairs not performed by, ar components not installed by, Tesla.
Customer paid Tesla branded parts are covered under "Parts.Body, and Paint Limited Warranty" for the period of 12 months, Please visit
https:/Away.tesia.convsupport for exceptions, exclusions, and limitations,

Please be aware that your vehicle’s dashcams and any other photo or video capturing devices will be automatically disabled for your service visit. Your vehicle's
Testa dashcam will be enabled when you pick up your Tesla from this Service Visit.

A buyer of this product in Califarnia has the right to have this product serviced or repaired during the warranty period, The warranty period will be extended for
the number of whole days that the product has been out of the buyer's hands for warranty repairs. If a defacl exists within the warranty period, the warranty will
not expire until the defect has been fixed. The warranty period will also be extendad if the warranty repairs have not been performed due to delays caused by
circumstances beyond the control of the buyer, or if the warranly repairs did not remedy the defect and the buyer notifies the manufacturer or seller of the failura
of the repairs within 60 days after they were completed. If, alter a reasonable number of aitempts, the defect has nol been fixed, the buyer may return this
product for a replacement or a refund subject, in either case, to deduction of a reasonable charge for usage. This time extension does not affect the protections
or semedies the buyer has under other laws.

Tesla Motors, 3500 Dear Creek Rd, Palo Alto, CA, 94304 USA
Page 2 of 3

 
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 50 of 60

Full Name: Scott Woods

Tesla Motors. 3500 Deer Creek Rd, Palo Alto, CA, 94304 USA

Page 3 of 3
Case 1:20-cv-10162-LTS

Tesla Inc.
840 Providence Hwy
Dedham, MA, US, 62026

 

 

 

 

 

Bill Ta

Scalt Woods
77 Bridget Way
Allelbora MA, 02703

Mabile Phone

Document 1-1 Filed 01/27/20 Page 51 of 60

Invoica number
A000SA000896 99 |
Date/Time Promised
03-Dec-2019 G8,.00:00
Odometer Out

Involee date
03-Dec-2019
Date/Time Received
21-Nov-2019 01:20:58
Odometer in

39027 Miles

Invoice

SERVICE DEPARTMENT HOURS
Mon-Fri: 7:30a.m, - 5:00p.m.

Ready Dale

Service Advisor
James Mosel

Additional Phona Vehicle Identification Number

SYJSAIE2XHIF 204291
Colour

Model License Piale Number

Model S Pearl White Multi-Coal Paint

Amaunt (USD)

Job Number Description Of Wark
Concern: Customer status he is unable to charga on UMC.
Technician replaced charger Tested. Vehicie is now charging as designed.
Correction: Charger - 3rd Generation (Remove & Replace)
Parts Raplaced or Added
Part Quantity
4 KIT,SERVICE.GEN3 CHRG S YS.1FPH,72A(1462537-G0-H) 1,0
Pay Type: Basic Vehicle Limited Warranty 0.08
Concern: Customer put in loaner 003434 MX on £4/25, ; 5
Correction: Tesia (faternal Loaner or Rental) Price Adjustment Subtotal
0.00 ¢.00. 000
Correction: Vehicle Loaner Late Return Fee Price Adjustmant Subtotal
2 0.00 000 9 G0
Pay Type Customer Pay 0.00
Semce Canter houry rate USD 195 Tost Parts (USD) 000
All parts are new unless olherwise specified Total Labor (USD) 056
Nates Discount 00
Subtotal (USO) 0,90
Payment Terms: Tax 9,00
Oue upon receipt Total Amount (USO) 0.00

| authorize the repair work, including parts, materials and iaker, on my vehicle to be dane as sel forth in this service agreement docunant

Signature:

Date:

Page 1 of 2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 52 of 60

 

You agree that Tesla is col responsible for any personal terns lel in your veincie Tesia and ils employees may access and operate your vehicle far the sole
quipase of testing and/or inspection af repairs Tesla and ils employaas may access download and use the iifarmation stored an your vehicie'’s dala recorder to
sonice and diagnose issues with your vehicle, and Tesla may store and aggreyale such data far ils vn purpases, Tesla and its employees will tura off any
photo of video capturing devices, such as dashboard cameras, once we retane veni¢le in preparation for service, lems may be returned within 30 days with
4 proof of purchase and must be in their original ang uninstalled condition with factory labeling attashed and in factory packaging (if supplied), an express
mechanic's ten is hereay acknoveledged on your vemele to. secure the amaunt of repairs and storagg, the owner's insurance provides exclusive coverage for the
vehicle white tt is in Testa’s possassion, and you may be charged 335 per day for sforage fees from the fourtn warking cay atter you are notified ihat repairs on
your velucle ure carnplete

     
 

 

 

Testa disclaims all express o¢ implied warranties with respact lo any repairs or products used in repairs, except as tay be set farth in your Tesla-issued New
Vehicte Limited Warranty or Gther extended service agreement Tesla is not respons apairs Aol pertormed by. ar comoanants aot installed by, Tests
Customer paid Tasla branded par T Parts, Body, and Paint Lan Warranty” forthe period of 12 months. Plaase visit

hitps‘/Awww téesia cam/support for exceptions, exclusions, and iimilalions

   

GS

     
  

 

   

Please be aware Ihat your vehicle's dashcams and any Glher phate or video capturing devices will be aulamatically disabled for your service visit, Your vehicle's
Tesia dashcam will be enabled when you pick up your Tesia from this Service Visil

 

A buyer of this productin California has the righ( to have this product serviced ar repaired during the warranty period The warranty period vill be extended for
the number of whole days that the product has been oui of the buyer's hands for warranty repairs Ifa defect exists within the warranty period. the warranty vill
not expire until (he defact has baen fixed. The warranty penod will aiso be extendad if lhe warranty repairs have not been performed due to delays caused by
oyoum stances beyond the contal of the buyer, or ifthe warranty repairs did nol remedy the defect and ihe buyer notefes lhe manufacturer or seller of the failure
af the rapairs wathin GO days atler (ney ware compfetad. If, ater a reasonable number of ¢ tts, the defecl has not been fixed, the buyer may celurn this
product for a replacement of a refund subject. in either case ic de 2 charge for usage, This time extension does nat affect the prolactions
os remedies (he ouyer has under olher laws

 

  
 

Juction of a reasonails

 

Full Name:  Scatt Woods

Tesia Motors

 

Page 2 of 2
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 53 of 60

 

KIMMEL & SILVERMAN

1-800-LEMON LAW

Wwivw.lemontaw.com

ROBERT AM SILVERMAN *
CRAIG THOR KIMMEL *

AMeasher, PA Hor
Memstur, NJ Bar
* Meather, DE Bar

Member, NV Bar
“Member, MA Bar
*Meusber, MID Bar
* Menther, OH Bar

Member, NH Bar
‘Member, CP Bar

Member, TN Bar
"Vener MY Har
‘ Menher, DC Bar
* Member CA Bar
* Member WE Bas
* Member FL Bar
"Meuther, AZ Bar
Meaher, EN Bar
"ember, WU Bar

 

 

CORPORATE HEADQUARTERS
30 [:. Butler Pike
Ambler, PA 19002
P (215) 540-8888
F (215) $40-8817

WESTERN PA OFFICE, 100 Rass Steet, Suite 330, Pitsburgh, PA 1S219, P (4 12) 566-1001, F (412) 564-1905
NEW JERSEY OFFICE, Executive Quarters, 1930 E Marlton Pike, Suite Q29, Cherry Hill, NJ 8603, P (386) 751-4182, F (886) 216-7344
DELAWARE OFFICE, 301 Silverside Road, Suite t 18, Wilmingion, DE 19809, P (392) 791-9373, F (302) 791-9476
NEW YORK OFFICE, 1001 Avenue ofthe Amerieas, f 1th Floor, New York, NY MOOU, P 212) 719.7543, F (877) 617-2515
BUFFALO, NY OFFICE, 1207 Delaware Avenue, Suite 440, Buffalo, NY 14209, P (716) 332-6112, F (800) 863-1639
CALIFORNIA OFFICE, 388 Market Street, Suite 1300, San Francisco, CA OTL, P45) 947-827, F (215) 540-88 (7
OHIO OFFICE, -103! Colonet Glenn Highway, Beavercreek, OH 45431, P (937) 306-7220, F (215) 540-8817
BUCKS COUNTY OFFICE, Box 400, 400 South Main Street, tst Floor, New Hope, PA 18938, P (267) 468-1669 F (215) 340-8817
PLEASE REMIT ALT. CORRESPONDENCE TO THE AMBLER OFFICE

November 5, 2019

Tesla Motors, Inc.
Legal Department
3500 Deer Creek Road
Palo, Alto, CA 94304

CHAPTER 934 DEMAND LETTER
YOU HAVE THIRTY DAYS TO RESPOND

Re: Scott Woods V. Tesla
Vehicle: 2017 Tesla Model §
Purchase Date: 06/05/2018
VIN# SYJASIE2XHF20429|

Dear Sir or Madam:

JACQUELINE C HERR
ROBERT A

ANGELA K TRO

AMY |. BENNECOFF GINSBURG
WW CHRISTOPHER COMPON
JASON L GRE

CHAD POD

JOSEPH CRC

STEPHEN D StLy

JACOB U GIN

SHAWN BAC

Please be advised that this law firm represents Mr. Scott Woods, in regards to a new
Tesla Model S (the “Vehicle”) that they purchased from Tesla located in Dedham, Massachusetts
(the “Dealer™), on 06/05/2018. The Vehicle was defective upon purchase and was sold to our

clients in an unfair and deceptive manner,
Letter.

This is Mr. Scott Woods's Chapter 93A Demand

In addition to deceptively marketing the Vehicle as sound and without defect, Tesla and
the Dealer, its authorized agent, failed to successfully repair the many problems that plagued the
Vehicle within a reasonable number of attempts and days out of service, thus egregiously
violating the Massachusetts New Car Lemon Law. Asa result, by marketing and selling the
Vehicle to our clients under the premise that it was without defect, and then later refusing to
address the problems with the Vehicle to our clients’ detriment and danger, Tesla has repeatedly

violated the provisions of Chapter 93A.
P pe PLAINTIFF’S

EXHIBIT

   

    

 
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 54 of 60

Mr. Scott Woods intend to invoke their tights under the Massachusetts New Car Lemon
Law. (M.G.L. ch. 90 § 7N'4), the Massachusetts Consumer Protection Act (M.G.L. ch. 93A and
its subsections), and the Magnuson Moss Federal Warranty Act (U.S.C. Title 15, c. 50 § 2301-
2312) in order to make themselves whole. Our clients hereby demand a rescission of the
purchase agreement that they entered into with the Dealer, dated 06/05/2018, and further demand
reimbursement for any and all damages recoverable under the Lemon Law, M.G.L. ch. 93A, and
the federal Magnuson Moss Warranty Act, including atlorey’s fees, double or treble damages,
and interest.

FACTS

On or about Mr. Scott Woods, our clients purchased the Vehicle from the Dealer in
“new” condition, as defined by Massachusetts law. The basis of the bargain included the
manufacturer’s express warranties,

Below please find a summary of the repair history:

8/17/18; 11,942 miles — rear door hard to open and techs adjusted the right rear door handle. Tech also
replaced the A pillar trim lower assembly. Last, repaired a cut on right rear seat.

9/8/18; 13,206 miles — key fob not being recognized and techs replaced both fobs. Also, techs CND
report of head light turning on when charging. .

10/12/18; 15,273 miles — per video from client about head light gong on when charging, the techs
replaced the front right head light.

11/12/18; 17,340 miles — front head light glows when charging. CND but did see irregular LIN signals in
the log and replaced 12 volt battery and BCM.

12/19/18; 17,871 miles — right head light issue returned, glows. CND but new firm ware was installed to
record issues.

5/14 — 5/15/19; 23,471 miles — turn signals do not turn off after turning. Techs replaced the column
control module. Also, web browser is slow to load and invoice states is a known firm ware bug and fix is
coming. Also, still with issue of LED staying on when all other lights are off. OK to release car, has
been escalated to engineering.

5/20/19; 23,809 miles — key fob not working. Techs programmed the fob to the car.

V7 ~ 7/8/19; 25,701 miles ~ LED is on when charging or not. Still noted as a known hard ware issue. Also, issue
with blue tooth connecting and techs reset the parrot module.

9/13 ~ 9/20/19; 30,537 miles - right side light stays on when charging. No fix, still under investigation. Also, issue
with web browser again and techs cleared the browser cashe. Next, b/c the left repeater was loose it was replaced.
Last, NPF with blue tooth not connecting on first attempt.
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 55 of 60

The actions of Tesla, its agents, employees, and/or servants have been unfair, deceptive,
and in violation of M.G.L. ch. 93A. Tesla’s actions and omissions have also exposed it to
liability under the Massachusetts Lemon Law and the federal Magnuson Moss Act. Overall,
Tesla undoubtedly sold our clients a car with defects, misrepresented the reliability of the
Vehicle at the time of purchase, and failed to repair the Vehicle after purchase. Tesla’s failure to
conduct business in a fair and responsible fashion has left our client with no other option but to
seek redress in a court of law.

LAWS AND ANALYSIS
I. CONSUMER PROTECTION ACT

The actions and omissions on the part of Tesla, in selling, attempting to repair, and failing
to repair the Vehicle, all qualify as violations of M.G.L. ch. 93A. Further, Tesla failed to
disclose material information about the Vehicle to Mr. Scott Woods and made material
misrepresentations about the Vehicle to them prior to their purchase that affected their decision
to purchase it.

M.G.L. ch. 93A § 2 (a) provides that “unfair methods of competition and unfair or
deceptive acts or practices in the conduct of any trade or commerce are hereby declared
unlawful.” An act by a business is “deceptive” under Chapter 93A if it could reasonably be
found to have caused a person to act different! y from the way he would otherwise have acted.

Brennan v. Carvel Corp., 929 F.2d 801(199] Mass.)
940 CMR 3.05 provides:

(1) No claim or representation shall be made by any means concerning a product
which directly, or by implication, or by failure to adequately disclose
additional relevant information, has the capacity or tendency or effect of
deceiving buyers or prospective buyers in any material respect. This
prohibition includes, but is not limited to, representations or claims relating to
reliability, manner or time of performance, safety, strength, condition, or life
expectancy of such a product, or financing relating to such a product, or the ease
with which such product may be operated, repaired, or maintained or the benefit
to be derived thereof (emphasis added).

940 CMR 3.16 provides:

Without limiting the scope of any other rule, regulation, or statute, an act or practice is a
violation of M.G.L. ch. 93A § 2 if:

(1) It is oppressive or otherwise unconscionable in any respect; or

(2) Any person or other legal entity subject to this act fails to disclose to a buyer or
prospective buyer any fact, the disclosure of which may have influenced the buver
Or prospective buyer not to enter into the transaction; or
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 56 of 60

(3) It fails to comply with existing statutes. rules. regulations or laws. meant for the
protection of the public’s health. safety or welfare promulgated by the
Commonwealth or any political subdivision thereof intended to provide the
consumers of this Commonwealth protection; or

(4) Violates the Federal Trade Commission Act, the Federal Consumer Credit
Protection Act or other Federal consumer protection statues within purview of
Section 2 of Chapter 93A (emphasis added).

Section VII (B) of the Rules and Regulations promulgated by the Attorney General
pursuant to M.G.L. ch. 93A, § 2 (c) provides, in part, that “it shall be an unfair or deceptive act
or practice to fail to perform or fulfill any promises or obligations arising under a warranty.”
The definitions of “warranty” in the Rules and Regulations include the following: “an express
watranty or guarantee includes any affirmation or fact or promise made by the seller to the buyer
which relates to the goods and becomes part of the basis of the bargain.”

The facts of our clients’ case demonstrate several violations of the above-cited legal
authorities on the part of Tesla, and thereby our clients are entitled to the recovery of damages,

I. MASSACHUSETTS LEMON LAW

The Vehicle contains a variety of defects that substantially impair its “use, value and -

safety.” Our clients have had to return the Vehicle several times to the Dealer fora variety of
problems.

In turn, M.G.L. ch. 90, § 7N % (4) provides, in part, that if a manufacturer fails to repair a
vehicle within three attempts, or when a vehicle is out of service for a total of fifteen business
days or more after the consumer has returned the vehicle to the dealer, then the dealer shall
accept the return of the vehicle from the consumer and refund the full repurchase price of the
vehicle, less a reasonable allowance for use. In this case, Tesla has failed to repair various
defects that plague the Vehicle.

Should our clients be forced to litigate this matter, they will be seeking all available and
recoverable damages against Tesla, including the repurchase price of the Vehicle and attorney’s
fees and costs.

Hl. MAGNUSON MOSS WARRANTY ACT

Mr. Scott Woods will also be pursuing a claim under the Magnuson Moss Warranty Act
if this matter proceeds to trial. Under this federal mandate, a warrantor has a duty to remedy the
defects/malfunctions complained of by a consumer within a “reasonable time and without
charge.” Failure of the warrantor to meet the minimum federal requirements under the warranty
enables the consumer to sue the warrantor.

Given the repair history of the Vehicle and Tesla’s failure to repair its problems, Mr.
Scott Woods did not receive the benefit of the value of the Vehicle, nor the warranties that were
part of the basis of the bargain.
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 57 of 60

CONCLUSION
For the reasons stated herein, Mr. Scott Woods hereby demand the following:

l. Full rescission of the original purchase agreement:

2. Payment of any additional fees, charges, taxes, insurance payments (to the
date of repurchase), and value of trade-in vehicle;

3. Payment of the loan pay-off and accompanying finance charges to the date of
repurchase, and insurance payments to the date of repurchase;

4. Reimbursement for any diagnostics or other defect-related tasks performed on
the Vehicle at their expense; and

5. Payment of their attomey’s fees and costs,

Failure to forward the relief demanded within thirty days, or a reasonable offer of
settlement, will result in the initiation of litigation against Tesla seeking damages, reasonable
attorney’s fees, interest and costs, all of which are permitted by under Massachusetts law and the
Magnuson Moss Warranty Act. Should you require any additional documentation to verify our
client's damages or the bill for attorney’s fees and costs, please do not hesitate to call.

‘Thank you for your attention to this matter. [ look forward to your timely response.

Very truly yours,

Jacqueline C. Herritt
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 58 of 60

(ete ne eee eee e nae ee, See Thee ee HY,

OL Wag

 

S10H
meUNsOg

 

$
saeal pur a6e\sod (2701

gl

obeisod

 

 

$ Araniag payspasay emypubig ynpy |]
$ Paynbey Fumeubis ynpy 7]
$  Alantiog parowisay IEW Psitw09 [7]
$s @yeujsa;n) \diosey vane {7}
$ (Adozpupy) idicooy wunieys oO
faradonioe ap 254 ppe ‘xog yor) Sab.) 9 SADIAISS WX

 

 

 

 

g

Sad FEW payed

 

efST hSSO 2000 o040 btoe
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 59 of 60

ot EN Core

ommimy (0! |

9590 9402 Seb? 4354 o7a4 a5 .
Pose > Sender: Please print your name. address: Rnd FIBeAD be ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PostalGervice

“Cimmel & Silverman
30 E. Butler Ave.
“Ambler. Pa- 19002

 

 

 

\Nood S
oo — - ne
. ; ( . ~ a a _. x 5
isfibaeasf eae ly ryt yee! sagifeshin TERR a

  

   
   

LAINTIFF’S
EXHIBIT

  

P

a
2
oO
Ww
a
f
oO
-
a
Z

 
Case 1:20-cv-10162-LTS Document 1-1 Filed 01/27/20 Page 60 of 60

    

SENDER: COMPLETE THIS SECTION

 

= Complete items 1, 2, and 3.

m Print your name and address on the reverse
so that we can return the card to you.

™@ Attach this card to the back of the malipiecs,

or orrthe front if space permits,

 

Tesla Moibrs, Inc.
Legal Department
3500 Deer Creek Rd.
Palo Alto, CA 94304

PUEAV IG UAE UA

9590 9402 5267 9154 0734 85

  

COMPLETE THIS SECTION ON DELIVERY

     

OO Agent
{ I Addressee *
G. Date of Delivery ,

 

B. Received by {Printed Name)

 

 

D. |s delivery address different from item 12 CJ yes
If YES, enter delivery address below: C1 Ao

‘-

 

 

 

 

9 Srticlo Numher.(Transfer from service label) .

7014 0700 ooo2 o554 1s5ae2
PS Form 3811, July 2015 PSN 7530-02-000-9053

3. Service Type £) Priority Mail Express®
1 Adult Signature 1 Registered Mail™
Badu Signature Restricted Delivery 1 Registered Mall Restricted”
Ce Delivery
B Retum Recalpt for <
Merchandise

  

1 Collect on Delivery 1
“| Collect on Delivery Restricted Delivery 1 Signature Confirmation™ -

 

ch PD dneened Mall:

 

: : 0 Signature Confirmation
Mal Restricted Delivery: | Restricted Delivery

Domestic Return Receipt 1

|
